Exhibit 10.5

EXECUTION COPY

 

  

Published CUSIP Number: 81810HAAO

Term Loan B CUSIP Number: 818104AB8

$400 MILLION TERM LOAN CREDIT AGREEMENT

Dated as of June 25, 2014

among

CHESAPEAKE OILFIELD OPERATING, L.L.C.

(to be known as SEVENTY SEVEN ENERGY INC.),

as the Parent,

SEVENTY SEVEN OPERATING LLC

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent,

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

MORGAN STANLEY & CO., LLC, AND

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

Andrews Kurth LLC

Counsel to Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

Section 1.01

 

Defined Terms

     1   

Section 1.02

 

Other Interpretive Provisions

     42   

Section 1.03

 

Accounting Terms

     43   

Section 1.04

 

Rounding

     44   

Section 1.05

 

Times of Day

     44    ARTICLE II    THE COMMITMENTS AND LOANS   

Section 2.01

 

The Loans

     44   

Section 2.02

 

Borrowings, Conversions and Continuations of Loans

     44   

Section 2.03

 

Prepayments

     46   

Section 2.04

 

Repayment of Loans

     48   

Section 2.05

 

Interest

     49   

Section 2.06

 

Fees

     49   

Section 2.07

 

Computation of Interest and Fees

     49   

Section 2.08

 

Evidence of Debt

     50   

Section 2.09

 

Payments Generally; Administrative Agent’s Clawback

     50   

Section 2.10

 

Sharing of Payments by Lenders

     52   

Section 2.11

 

Increase in Commitments

     53   

Section 2.12

 

Defaulting Lenders

     55   

Section 2.13

 

Discounted Voluntary Prepayments

     56    ARTICLE III    TAXES, YIELD PROTECTION AND ILLEGALITY   

Section 3.01

 

Taxes

     58   

Section 3.02

 

Illegality

     62   

Section 3.03

 

Inability to Determine Rates

     63   

Section 3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

     64   

Section 3.05

 

Compensation for Losses

     65   

Section 3.06

 

Mitigation Obligations; Replacement of Lenders

     66   

Section 3.07

 

Survival

     66    ARTICLE IV    CONDITIONS PRECEDENT TO LOANS   

Section 4.01

 

Conditions of Lending

     66    ARTICLE V    REPRESENTATIONS AND WARRANTIES   

Section 5.01

 

Existence, Qualification and Power

     69   

Section 5.02

 

Authorization; No Contravention

     69   

Section 5.03

 

Governmental Authorization, Other Consents

     69   

Section 5.04

 

Binding Effect

     70   

 

i



--------------------------------------------------------------------------------

Section 5.05

 

Financial Statements, No Material Adverse Effect

     70   

Section 5.06

 

Litigation

     70   

Section 5.07

 

No Default

     71   

Section 5.08

 

Ownership of Property; Liens

     71   

Section 5.09

 

Environmental Compliance

     72   

Section 5.10

 

Insurance

     73   

Section 5.11

 

Taxes

     73   

Section 5.12

 

ERISA Compliance

     73   

Section 5.13

 

Subsidiaries: Equity Interests; Loan Parties

     74   

Section 5.14

 

Margin Regulations; Investment Company Act

     74   

Section 5.15

 

Disclosure

     75   

Section 5.16

 

Compliance with Laws

     75   

Section 5.17

 

Intellectual Property; Licenses, Etc.

     75   

Section 5.18

 

Solvency

     75   

Section 5.19

 

Casualty, Etc.

     76   

Section 5.20

 

Labor Matters

     76   

Section 5.21

 

Collateral Documents

     76    ARTICLE VI    AFFIRMATIVE COVENANTS   

Section 6.01

 

Financial Statements

     76   

Section 6.02

 

Certificates, Other Information

     77   

Section 6.03

 

Notices

     79   

Section 6.04

 

Payment of Obligations

     80   

Section 6.05

 

Preservation of Existence, Etc.

     80   

Section 6.06

 

Maintenance of Properties

     80   

Section 6.07

 

Maintenance of Insurance

     80   

Section 6.08

 

Compliance with Laws

     80   

Section 6.09

 

Books and Records

     81   

Section 6.10

 

Inspection Rights

     81   

Section 6.11

 

Use of Proceeds

     81   

Section 6.12

 

Covenant to Guarantee Obligations and Give Security

     81   

Section 6.13

 

Environmental Laws

     83   

Section 6.14

 

Designation and Conversion of Unrestricted Subsidiaries

     83   

Section 6.15

 

Anti-Corruption Laws

     84   

Section 6.16

 

Post-Closing Requirements

     84    ARTICLE VII    NEGATIVE COVENANTS   

Section 7.01

 

Limitation on Restricted Payments

     84   

Section 7.02

 

Limitation on Dividend and Other Payment Restrictions Affecting Subsidiaries

     89   

Section 7.03

 

Limitation on Incurrence of Indebtedness and Issuance of Preferred Stock

     92   

Section 7.04

 

Limitation on Asset Sales

     95   

Section 7.05

 

Limitation on Transactions with Affiliates

     97   

Section 7.06

 

Limitation on Liens

     99   

 

ii



--------------------------------------------------------------------------------

Section 7.07  

Fundamental Changes

     100    Section 7.08  

Use of Proceeds

     101    Section 7.09  

Swap Contracts

     101    Section 7.10  

Sanctions

     101    Section 7.11  

Anti-Corruption Laws

     101    Section 7.12  

Accounting Changes

     101    ARTICLE VIII    EVENTS OF DEFAULT AND REMEDIES    Section 8.01  

Events of Default

     101    Section 8.02  

Remedies upon Event of Default

     104    Section 8.03  

Application of Funds

     104    ARTICLE IX    ADMINISTRATIVE AGENT    Section 9.01  

Appointment and Authority

     105    Section 9.02  

Rights as a Lender

     105    Section 9.03  

Exculpatory Provisions

     106    Section 9.04  

Reliance by Administrative Agent

     107    Section 9.05  

Delegation of Duties

     107    Section 9.06  

Resignation of Administrative Agent

     107    Section 9.07  

Non-Reliance on Administrative Agent and Other Lenders

     108    Section 9.08  

No Other Duties, Etc.

     108    Section 9.09  

Administrative Agent May File Proofs of Claim

     109    Section 9.10  

Collateral and Guaranty Matters

     110    ARTICLE X    MISCELLANEOUS    Section 10.01  

Amendments, Etc.

     111    Section 10.02  

Notices; Effectiveness; Electronic Communications

     113    Section 10.03  

No Waiver; Cumulative Remedies; Enforcement

     115    Section 10.04  

Expenses; Indemnity; Damage Waiver

     116    Section 10.05  

Payments Set Aside

     117    Section 10.06  

Successors and Assigns

     118    Section 10.07  

Treatment of Certain Information: Confidentiality

     122    Section 10.08  

Right of Setoff

     123    Section 10.09  

Interest Rate Limitation

     123    Section 10.10  

Counterparts; Integration; Effectiveness

     124    Section 10.11  

Survival of Representations and Warranties

     124    Section 10.12  

Severability

     124    Section 10.13  

Replacement of Lenders

     124    Section 10.14  

Governing Law: Jurisdiction; Etc.

     125    Section 10.15  

Waiver of Jury Trial

     126    Section 10.16  

No Advisory or Fiduciary Responsibility

     126    Section 10.17  

Electronic Execution of Assignments and Certain Other Documents

     127    Section 10.18  

USA PATRIOT Act

     127   

 

iii



--------------------------------------------------------------------------------

Section 10.19   Time of the Essence      127    Section 10.20   ENTIRE AGREEMENT
     127    Section 10.21   Release of Liens and Guarantees      128   
Section 10.22   Spin Off Transactions      128   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

1.01A

  Spin Off Steps

2.01

  Commitments and Applicable Percentages

5.05

  Material indebtedness

5.08(b)

  Existing Liens

5.08(c)

  Owned Real Property

5.08(d)(i)

  Leased Real Property (Lessee)

5.08(d)(ii)

  Leased Real Property (Lessor)

5.08(e)

  Existing Investments

5.09(d)

  Material Environmental Judicial Proceedings or Governmental or Administrative
Actions

5.09(f)

  Operational Compliance with Environmental Laws

5.13

  Subsidiaries and Other Equity Investments; Loan Parties

6.15

  Unrestricted Subsidiaries

6.16

  Post Closing Requirements

10.02

  Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

Form of

A

  Administrative Questionnaire

B

  Assignment and Assumption

C

  Compliance Certificate

D

  Loan Notice

E

  Note

F

  Guaranty

G

  Security Agreement

H

  U.S. Tax Compliance Certificates

I

  Auction Procedure

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of June 25, 2014, among
Seventy Seven Operating LLC, an Oklahoma limited liability company (the
“Borrower”), the Parent (as defined herein), each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), and BANK OF
AMERICA, N.A., as Administrative Agent.

PRELIMINARY STATEMENTS:

The Borrower has requested that the Lenders provide a term loan credit facility,
and the Lenders have indicated their willingness to lend, in each case, on the
terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“2019 Notes” means the senior unsecured notes due in 2019 issued under the 2019
Indenture

“2019 Indenture” means the Indenture dated as of October 28, 2011 among the
Chesapeake Oilfield Operating, L.L.C., Chesapeake Oilfield Finance, Inc., the
guarantors named therein and The Bank of New York Mellon Trust Company, N.A., as
trustee, paying agent, registrar and transfer agent.

“2022 Notes” means the 6.50% senior unsecured notes due 2022 issued under the
2022 Indenture.

“2022 Indenture” means the Indenture dated as of June 26, 2014 among the Parent,
the guarantors named therein and Wells Fargo Bank, National Association, as
trustee, paying agent, registrar and transfer agent.

“ABL Cash Management Agreement” means any documents, instruments and agreements
evidencing Cash Management Services under and as defined in the ABL Credit
Agreement.

“ABL Credit Agreement” means that certain revolving credit agreement among
Parent, certain Subsidiaries of Parent, Wells Fargo Bank, N.A., as
Administrative Agent and a Lender and the other Lenders party thereto, dated as
of June 25, 2014, including all security agreements, guarantees, pledge
agreements and other agreements or instruments constituting “Loan Documents” (or
any successor term in any permitted refinancing) thereunder and executed in

 

1



--------------------------------------------------------------------------------

connection therewith including, without limitation, any ABL Cash Management
Agreement and any ABL Secured Hedge Agreement, and, in each case, as amended,
restated, modified, supplemented, extended, increased, renewed, refunded,
replaced in any manner (whether upon or after termination or otherwise, and
whether with the original lenders, investors, agents or otherwise) or refinanced
(including by means of any capital markets transaction and involving any
refinancing that increases the amount of Indebtedness borrowed or issued
thereunder) in whole or in part from time to time.

“ABL Secured Hedge Agreement” means any documents, instruments and agreements
evidencing Bank Products under and as defined in the ABL Credit Agreement.

“Acquired Debt” means, with respect to any specified Person:

(1) Indebtedness of any other Person existing at the time such other Person was
merged with or into or became a Subsidiary of such specified Person, whether or
not such Indebtedness is incurred in connection with, or in contemplation of,
such other Person merging with or into, or becoming a Subsidiary of, such
specified Person, but excluding Indebtedness which is extinguished, retired or
repaid in connection with such Person merging with or into or becoming a
Subsidiary of such specified Person; and

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person, but excluding Indebtedness that is extinguished, retired or
repaid in connection with such Person merging with or becoming a Restricted
Subsidiary of such specified Person.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries. Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Closing Date, the Aggregate Commitments are $400,000,000.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Applicable Class Percentage” means on any date of determination, the proportion
(expressed as a percentage and carried out to the ninth decimal place) that the
aggregate applicable Class Outstanding Amount owed to any Lender bears to the
aggregate applicable Class Outstanding Amounts owed to all Lenders at such time;
provided that, if, on such date of

 

2



--------------------------------------------------------------------------------

determination, no applicable Class Outstanding Amounts then exist, then the
Applicable Class Percentage shall be determined based on the Applicable Class
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments.

“Applicable Percentage” means, on any date of determination the proportion
(expressed as a percentage carried out to the ninth decimal place) that the
aggregate Outstanding Amount owed to any Lender bears to the aggregate
Outstanding Amounts owed to all Lenders at such time; provided that, if, on any
date of determination, no Outstanding Amounts then exist, then the Applicable
Percentage shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender in respect of the Term Facility is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

“Applicable Rate” means (a) with respect to Eurodollar Rate Loans, 3.00%, and
(b) with respect to Base Rate Loans, 2.00%; provided, if (i) the ratio of
Consolidated Funded Debt to Consolidated EBITDA is less than 2.75 to 1.00 and
(ii) the Loans have a facility rating of not lower than Ba1 from Moody’s and BB+
from S&P, each of the above such Applicable Rates shall be reduced by 0.25% for
so long as such conditions exist.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith, Incorporated, Morgan
Stanley & Co., LLC and Wells Fargo Securities, LLC, each in its capacity as
joint lead arranger and joint bookrunner.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Asset Sale” means:

(a) the sale, lease, conveyance, transfer, assignment or other disposition of
any properties or assets (including by way of a sale and leaseback transaction
or a merger or consolidation) other than in the ordinary course of business;
provided, that the disposition of all or substantially all of the properties or
assets of the Parent and its Restricted Subsidiaries taken as a whole will be
governed by Section 7.07 and not by Section 7.04; and

(b) the issuance of Equity Interests in any of the Parent’s Restricted
Subsidiaries or the sale of Equity Interests in any of its Restricted
Subsidiaries.

Notwithstanding the preceding, the following items will not be deemed to be
Asset Sales:

(1) any single transaction or series of related transactions that involves
properties or assets having a fair market value of less than $25.0 million;
provided that all transactions under this clause shall not exceed $25.0 million
in any given fiscal year;

 

3



--------------------------------------------------------------------------------

(2) a transfer of assets between or among any of the Parent and its Restricted
Subsidiaries;

(3) an issuance or sale of Equity Interests by a Restricted Subsidiary to the
Parent or to a Restricted Subsidiary;

(4) the sale, lease or other disposition of inventory in the ordinary course of
business;

(5) transfers, abandonment or relinquishment of damaged, worn-out or obsolete
properties, equipment or assets that, in the Parent’s reasonable judgment, are
no longer used or useful in the business of the Parent or its Restricted
Subsidiaries;

(6) the sale, trade, exchange or other disposition of cash or Cash Equivalents,
Swap Contracts or other financial instruments in the ordinary course of
business;

(7) the sale, exchange or disposition of accounts receivable in connection with
the compromise, settlement or collection thereof in the ordinary course of
business or in bankruptcy or similar proceedings and exclusive of factoring and
similar arrangements;

(8) a Permitted Investment or a Restricted Payment that is permitted by
Section 7.01;

(9) any trade or exchange by the Parent or any Restricted Subsidiary of any
properties or assets for properties or assets that are used or usable in a
Permitted Business owned or held by another Person, provided that the fair
market value of the properties or assets traded or exchanged by the Parent or
such Restricted Subsidiary (together with any cash) is reasonably equivalent to
the fair market value of the properties or assets (together with any cash) to be
received by the Parent or such Restricted Subsidiary, and provided further that,
subject to any other exceptions in this definition, any cash received must be
applied in accordance with the provisions of Section 7.04;

(10) the creation or perfection of Permitted Liens and Liens that are not
prohibited by Section 7.06 and any disposition of assets from the enforcement or
foreclosure of any such Liens;

(11) the surrender or waiver in the ordinary course of business of contract
rights or the settlement, release or surrender of contract, tort or other claims
of any kind;

 

4



--------------------------------------------------------------------------------

(12) any damage or loss of any asset or property resulting in the payment of
condemnation or insurance proceeds;

(13) the grant in the ordinary course of business of any license of patents,
trademarks, registrations therefor and other similar intellectual property;

(14) any other disposition pursuant to the Spin Off Documents on substantially
the terms described in the Spin Off Registration Statement; and

(15) any issuance, sale or transfer of Equity Interests in, or Indebtedness or
other securities of, an Unrestricted Subsidiary.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit B, or any other form (including
electronic documentation generated by use of an electronic platform) approved by
the Administrative Agent.

“Attributable Debt” in respect of a sale and leaseback transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction including any period for which such lease has been
extended or may, at the option of the lessor, be extended. Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP. As used in the first
sentence of this definition, the “net rental payments” under any lease for any
such period shall mean the sum of rental and other payments required to be paid
with respect to such period by the lessee thereunder, excluding any amounts
required to be paid by such lessee on account of maintenance and repairs,
insurance, taxes, assessments, water rates or similar charges. In the case of
any lease that is terminable by the lessee upon payment of penalty, such net
rental payment shall also include the amount of such penalty, but no rent shall
be considered as required to be paid under such lease subsequent to the first
date upon which it may be so terminated. Notwithstanding the foregoing, the
Attributable Debt with respect to each of the following sale and leaseback
transactions shall, in each case, be zero:

(a) a sale and leaseback transaction in which the lease is for a period,
including renewal rights, not in excess of three years;

(b) a sale and leaseback transaction with respect to any asset that occurs
within 270 days of the acquisition or construction of, or the completion of a
material improvement to, such asset;

(c) a sale and leaseback transaction in which the transaction is between or
among the Parent and one or more Restricted Subsidiaries or between or among
Restricted Subsidiaries; or

(d) a sale and leaseback transaction pursuant to which the Parent, within 270
days after the completion of the sale and leaseback transaction, applies toward
the retirement of its Indebtedness or the Indebtedness of a Restricted
Subsidiary, or to the

 

5



--------------------------------------------------------------------------------

purchase of other property, the greater of (i) the net proceeds from the sale
and leaseback transaction or (ii) the fair market value of the assets sold in
such transaction; provided, however, that the amount that must be applied to the
retirement of Indebtedness shall be reduced by:

(1) the principal amount of any debentures, notes or debt securities (including
the Senior Notes) of the Parent or a Restricted Subsidiary surrendered to the
applicable trustee or agent for retirement and cancellation within 270 days of
the completion of the sale and leaseback transaction;

(2) the principal amount of any Indebtedness not included in clause (d)(1) of
this definition to the extent such amount of Indebtedness is voluntarily retired
by the Parent or a Restricted Subsidiary within 270 days of the completion of
the sale and leaseback transaction; and

(3) all fees and expenses associated with the sale and leaseback transaction.

Any drilling rig subleases existing as of the date of this Agreement shall be
treated as if they were leases in respect of a sale and leaseback transaction.

“Auction Manager” shall mean either of the Arrangers or another investment bank
of recognized standing selected by the Borrower and reasonably satisfactory to
the Administrative Agent that will manage the Discounted Voluntary Prepayment
Offer.

“Auction Procedures” shall mean the auction procedures with respect to
Discounted Voluntary Prepayment Offers set forth in Exhibit I hereto.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal years ended December 31, 2011,
2012 and 2013 and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal years of the Parent and its
Subsidiaries, including the notes thereto.

“Available Incremental Amount” means the greater of (a) $100,000,000, and (b) an
amount such that upon the incurrence thereof, the ratio of Consolidated Funded
Debt to Consolidated EBITDA of, in each case, the Parent, shall be equal to 3.5
to 1.0 or less.

“Bank of America” means Bank of America, N.A., and its successors.

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50% (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate”, and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is
a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

6



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” have correlative meanings.

“Board” means:

(a) with respect to the Parent, its board of managers or directors or other
governing body or any authorized committee thereof; and

(b) with respect to any other Person, the board or committee of such Person, or
its general partner, as applicable, serving a similar function.

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the applicable Person to have been duly adopted by the
Board of such Person and to be in full force and effect on the date of such
certification, and delivered to the Administrative Agent.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02(h).

“Borrowing” means a borrowing consisting of Loans of the same Class and Type
made, converted or continued on the same date and, in the case of Eurodollar
Rate Loans, having the same Interest Period.

“Business” has the meaning given in Section 5.09(a).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of or are in fact closed
in, the State of New York or the state where the Administrative Agent’s Office
is located and, if such day relates to any Eurodollar Rate Loan, means any such
day that is also a London Banking Day.

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet in accordance with GAAP,
and the Stated Maturity thereof shall be the date of the last payment of rent or
any other amount due under such lease prior to the first date upon which such
lease may be prepaid by the lessee without payment of a penalty. Notwithstanding
the foregoing, if GAAP lease accounting rules amended or adopted after the date
of this Agreement shall require a lease previously determined to be an operating
lease to be recorded on a balance sheet in accordance with such rules, such
lease shall not be a capital lease for purposes of this Agreement.

 

7



--------------------------------------------------------------------------------

“Capital Stock” means:

(a) in the case of a corporation, corporate stock;

(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(c) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, regardless of whether such debt securities
include any right of participation with Capital Stock.

“Cash Equivalents” means:

(a) United States dollars;

(b) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) maturing within one year after the date
of acquisition;

(c) certificates of deposit and Eurodollar time deposits with maturities of one
year or less from the date of acquisition, bankers’ acceptances with maturities
not exceeding one year from the date of acquisition and overnight bank deposits,
in each case, with any lender party to the ABL Credit Agreement or this
Agreement or with any domestic commercial bank having capital and surplus in
excess of $500.0 million and a Thomson Bank Watch Rating of “B” or better;

(d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above;

(e) commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and in each case maturing within one year after the date of
acquisition; and

(f) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (e) of this
definition.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

8



--------------------------------------------------------------------------------

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued, promulgated or implemented.

“Change of Control” means the occurrence of any of the following events, in each
case excluding any of the Spin Off Transactions:

(a) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one transaction
or a series of related transactions, of all or substantially all of the
properties or assets (including Capital Stock of the Restricted Subsidiaries) of
the Parent and its Restricted Subsidiaries taken as a whole, to any “person” (as
that term is used in Section 13(d)(3) of the Exchange Act) other than Chesapeake
Energy or a Subsidiary thereof;

(b) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” (as that term
is used in Section 13(d)(3) of the Exchange Act), other than Chesapeake Energy
or a Subsidiary thereof, becomes the Beneficial Owner, directly or indirectly,
of more than 50% of the voting power of all classes of Equity Interests of the
Parent (or its successor by merger, consolidation or purchase of all or
substantially all of its assets), measured by voting power rather than number of
shares, units or the like; or

(c) the Parent shall cease to be, directly or indirectly, the Beneficial Owner
of all of the Equity Interests of the Borrower free and clear of all Liens,
other than Liens securing the Secured Obligations.

Notwithstanding the preceding, a conversion of the Parent or any of its
Restricted Subsidiaries from a limited partnership, corporation, limited
liability company or other form of entity to a limited partnership, corporation,
limited liability company or other form of entity or an exchange of all of the
outstanding Equity Interests in one form of entity for Equity Interests in
another form of entity shall not constitute a Change of Control, so long as
following such conversion or exchange the “persons” (as that term is used in
Section 13(d)(3) of the Exchange Act) who

 

9



--------------------------------------------------------------------------------

Beneficially Owned the Capital Stock of the Parent immediately prior to such
transactions continue to Beneficially Own in the aggregate more than 50% of the
voting power of all classes of Equity Interests of such entity, or continue to
Beneficially Own sufficient Equity Interests in such entity to elect a majority
of its directors, managers, trustees or other persons serving in a similar
capacity for such entity, and, in either case, no “person,” other than
Chesapeake Energy or a Subsidiary thereof, Beneficially Owns more than 50% of
the voting power of all classes of Equity Interests of such entity.

“Chesapeake Energy” means Chesapeake Energy Corporation, an Oklahoma
corporation.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan or the Loans comprising such Borrowing, are Term Loans or Incremental Term
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Term Loan Commitment or an Incremental Term Commitment.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties, in either case.

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Mortgages, each of the mortgages, collateral assignments,
Security Agreement Supplements, security agreements, pledge agreements or other
similar agreements, instruments or documents delivered to the Administrative
Agent pursuant to Section 6.12 that creates or purports to create a Lien in
favor of the Administrative Agent for the benefit of the Secured Parties.

“Commitment” means a Term Loan Commitment or an Incremental Commitment as the
context may require

“Common Stock” means, with respect to any Person, any Capital Stock (other than
Preferred Stock) of such Person.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated), or are franchise or branch profits
Taxes.

“Consolidated Cash Flow” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus:

(a) an amount equal to any net loss realized by such Person or any of its
Restricted Subsidiaries in connection with any disposition of assets, to the
extent such losses were deducted in computing such Consolidated Net Income; plus

 

10



--------------------------------------------------------------------------------

(b) amounts required to be dividended, paid or otherwise distributed pursuant to
a tax sharing or other agreement, by the Parent, on behalf of itself and its
Restricted Subsidiaries, for taxes incurred with respect to income or profits of
such entities but payable by a current or former direct or indirect owner of the
Parent, to the extent such amounts were deducted in computing Consolidated Net
Income; plus

(c) Fixed Charges of such Person for such period, to the extent that such Fixed
Charges were deducted in computing such Consolidated Net Income; plus

(d) depreciation and amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period), impairment and other non-cash charges or expenses (excluding any such
non-cash expense to the extent that it represents an accrual of or reserve for
cash expenses in any future period or amortization of a prepaid cash expense
that was paid in a prior period) of such Person and its Restricted Subsidiaries
for such period to the extent that such depreciation and amortization,
impairment and other non-cash charges or expenses were deducted in computing
such Consolidated Net Income; plus

(e) unrealized non-cash losses of such Person and its Restricted Subsidiaries
resulting from foreign currency balance sheet adjustments required by GAAP to
the extent such losses were deducted in computing such Consolidated Net Income;
plus

(f) any fees, expenses, charges or losses (other than depreciation or
amortization expense) related to any Equity Offering or other capital markets
transaction, acquisition, disposition, recapitalization or the incurrence of
Indebtedness permitted to be incurred hereunder (including a refinancing
thereof), in each case regardless of whether successful, and including such
fees, expenses, charges or losses related to (a) the Spin Off Transactions and
any transactions pursuant to the Spin Off Documents, (ii) the offering of the
2022 Notes, the ABL Credit Facility, the Agreement and any other credit
agreement, commercial paper facility or other agreement providing for revolving
credit loans, receivables financings or letters of credit, and (iii) any
amendment or other modification of the Spin Off Documents, the 2022 Notes the
ABL Credit Facility, the Agreement and any other credit agreement, commercial
paper facility or other agreement providing for revolving credit loans,
receivables financings or letters of credit and, in each case, deducted (and not
added back) in computing Consolidated Net Income; minus

(g) all extraordinary, unusual or non-recurring items of loss or expense of such
Person and its Restricted Subsidiaries (regardless of whether includable as a
separate line item in the financial statements of such Person); minus

(h) all non-cash items of gain and extraordinary items of gain increasing such
Consolidated Net Income for such period;

in each case, on a consolidated basis and determined in accordance with GAAP.

 

11



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Loan Parties on a consolidated basis for the most
recently completed Measurement Period plus (a) the following to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Charges, (ii) the provision for Federal, state, local and foreign income taxes
payable (including any amounts required to be dividended, paid or otherwise
distributed pursuant to any tax sharing agreement or other similar arrangements)
for taxes incurred with respect to income or profits of Loan Parties but payable
by a current or former direct or indirect owner of the Parent, to the extent
such amounts were deducted in computing Consolidated Net Income,
(iii) depreciation and amortization expense, (iv) other expenses reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period (in each case of or by the Loan Parties for such Measurement
Period), (v) any loss on retirement of debt and other extraordinary or
non-recurring charges or losses determined in accordance with GAAP, (vi) costs
incurred in connection with the early termination of the lease of any oil and
gas drilling rigs, (vii) rig lease/rental expenses during the four quarters
following the Closing Date and ending with the quarter ending on June 30, 2015,
and (viii) costs and expenses incurred in connection with the Spin Off
Transactions, and minus (b) the following to the extent included in calculating
such Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits, (ii) all non-cash items increasing Consolidated Net Income (in each
case of or by the Loan Parties for such Measurement Period and (iii) any gains
on retirement of debt and other extraordinary or non-recurring income or gains
determined in accordance with GAAP. If, since the beginning of the four fiscal
quarter period ending on the date for which Consolidated EBITDA is determined,
any Loan Party shall have made any acquisition or Asset Sale other than from or
to another Loan Party, shall have consolidated or merged with or into any Person
(other than another Loan Party), shall have disposed of the equity interests of
any Loan Party other than from or to another Loan Party or shall have made any
acquisition of a Person that becomes a Loan Party or shall have designated any
Subsidiary as an Unrestricted Subsidiary or to not be an Unrestricted
Subsidiary, Consolidated EBITDA shall be calculated giving pro forma effect
thereto as if the acquisition, Asset Sale, consolidation, merger or designation
had occurred on the first day of such period; provided however, the Parent may
elect to not make such pro forma adjustment for one or more acquisitions, Asset
Sales, consolidations, mergers or designations if the aggregate effect of the
excluded transactions would not reasonably be expected to increase or decrease
Consolidated EBITDA by more than 5%. The pro forma effect of an acquisition,
Asset Sale, consolidation, merger or designation shall be determined (i) in good
faith by the chief financial officer, principal accounting officer or treasurer
of the Parent and acceptable to the Administrative Agent, and (ii) without
giving effect to any anticipated or proposed change in operations, revenues,
expenses or other items included in the computation of Consolidated EBITDA.

“Consolidated Funded Debt” means, as of the date of determination, for the Loan
Parties on a consolidated basis, obligations for borrowed money which, in
accordance with GAAP, would be shown as long-term debt (including current
maturities) on its consolidated balance sheet.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all

 

12



--------------------------------------------------------------------------------

interest paid or payable with respect to discontinued operations and (c) the
portion of expense under Capitalized Leases that is treated as interest in
accordance with GAAP, in each case, of or by the Loan Parties on a consolidated
basis for the most recently completed Measurement Period.

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the net income (loss) of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:

(a) the net income (but not loss) of any Person that is not a Restricted
Subsidiary or that is accounted for by the equity method of accounting will be
included, but only to the extent of the amount of dividends or distributions
paid in cash to the specified Person or a Restricted Subsidiary of the Person;

(b) the net income of any Restricted Subsidiary (other than a Subsidiary
Guarantor) will be excluded to the extent that the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary of that net
income is not at the date of determination permitted without any prior
governmental approval (that has not been obtained) or, directly or indirectly,
by operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Restricted Subsidiary or its stockholders, partners or members, unless such
restriction with respect to the payment of dividends has been legally waived;

(c) the cumulative effect of a change in accounting principles will be excluded;

(d) unrealized losses and gains from derivative instruments included in the
determination of Consolidated Net Income, including, without limitation those
resulting from the application of FASB Accounting Standards Codification (ASC)
815 will be excluded; and

(e) any write-down of non-current assets and any nonrecurring charges relating
to any premium or penalty paid, write off of deferred finance costs or other
charges in connection with redeeming or retiring any Indebtedness prior to its
Stated Maturity will be excluded.

“Consolidated Net Funded Debt” means, as of the date of determination, for the
Parent and its Restricted Subsidiaries on a consolidated basis, (a) obligations
for borrowed money which, in accordance with GAAP, would be shown as long-term
debt (including current maturities) on its consolidated balance sheet minus
(b) (i) all unrestricted cash and cash equivalents included on its consolidated
balance sheet and (ii) net obligations under interest rate protection agreements
and currency rate protection agreements that have been cancelled or otherwise
terminated before their scheduled expiration or are otherwise due and payable.

“Consolidated Tangible Assets” means, with respect to any Person at any date of
determination, the aggregate amount of total assets included in such Person’s
most recent quarterly or annual consolidated balance sheet prepared in
accordance with GAAP less applicable reserves reflected in such balance sheet,
after deducting the amount of all goodwill,

 

13



--------------------------------------------------------------------------------

trademarks, patents, unamortized debt discounts and expenses and any other like
intangibles reflected in such balance sheet, in each case, calculated on a pro
forma basis after giving effect to any transaction given pro forma effect in the
definition of “Fixed Charge Coverage Ratio”.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Conversion” means the conversion prior to the Spin Off of Parent from
Chesapeake Oilfield Operating, L.L.C., an Oklahoma limited liability company to
Seventy Seven Energy Inc., an Oklahoma corporation.

“Debt Issuance” means the issuance by any Loan Party of any Indebtedness other
than as permitted by Section 7.03.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.12(b), any Lender that, as
determined, in good faith, by the Administrative Agent, (a) has failed to
perform any of its funding obligations hereunder, within two Business Days of
the date required to be funded by it hereunder, (b) has notified the Borrower,
or the Administrative Agent or any Lender that it does not intend to comply with
its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder or under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States

 

14



--------------------------------------------------------------------------------

or from the enforcement of judgments or writs of attachment on its assets or
permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.12(b)) upon delivery of written notice
of such determination to the Borrower and each Lender.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Designated Non-cash Consideration” means the fair market value of non-cash
consideration received by the Parent or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-cash Consideration
pursuant to a certificate, setting forth the basis of such valuation, executed
by the principal financial officer of the Parent, less the amount of cash or
Cash Equivalents received in connection with a subsequent sale of or collection
on such Designated Non-cash Consideration.

“Discounted Voluntary Prepayment” has the meaning specified in Section 2.13.

“Discounted Voluntary Prepayment Offer” has the meaning specified in Section
2.13.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the date that is 91
days after the Maturity Date, unless such Capital Stock is redeemable solely in
exchange for Capital Stock that is not Disqualified Stock. Notwithstanding the
preceding sentence, any Capital Stock that would constitute Disqualified Stock
solely because the holders of the Capital Stock have the right to require the
Parent to repurchase or redeem such Capital Stock upon the occurrence of a
change of control or an asset sale will not constitute Disqualified Stock if the
terms of such Capital Stock are no more favorable in any material respect to
such holders than the provisions described in Section 7.04, and such Capital
Stock specifically provides that the Parent may only repurchase or redeem any
such Capital Stock pursuant to such provisions only after the Parent’s purchase
of the Term Loans as required pursuant to the provisions described in Section
7.04.

“Domestic Subsidiary” means any Subsidiary which is a U.S. Person and excludes
any Subsidiary that has no material assets other than Equity Interests of a CFC
or that is a direct or indirect Subsidiary of a CFC.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, licenses, Environmental Permits or similar binding
governmental restrictions, in each case relating to

 

15



--------------------------------------------------------------------------------

pollution, the protection, of human health or the environment, or the release of
any materials or substances into the environment, including those related to
Hazardous Materials or wastes, air emissions and any discharges including to
land, water (surface or groundwater) or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law or any Environmental Permit, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Parent or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Parent or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (0 any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA;
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Parent or
any ERISA Affiliate; or (i) a failure by the Parent or any ERISA Affiliate to
meet all applicable requirements under the Pension Funding Rules in respect of a
Pension Plan, whether or not waived, or the failure by the Parent or any ERISA
Affiliate to make any required contribution to a Multiemployer Plan.

 

16



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Eurodollar Rate” means:

(a) with respect to each day during each Interest Period with respect to a
Eurodollar Rate Loan, the greater of three quarters of one percent (0.75%), or
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”), or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at
approximately 11:00 a.m., London time, two London Banking Days prior to the
beginning of such Interest Period, as adjusted for Eurodollar Reserve
Requirements as required by any applicable regulatory authority.

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at approximately 11:00 a.m., London
time, two London Banking Days prior to such date for Dollar deposits with a term
of one month commencing that day.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of the Eurodollar Rate.

“Eurodollar Reserve Requirements” means, for any day during as applied to a
Eurodollar Rate Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves under any
regulations of the FRB or other Governmental Authority having jurisdiction with
respect thereto) dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the FRB) maintained by a member bank of the Federal Reserve System.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Asset Sale Proceeds” shall mean an amount equal to (i) the aggregate
amount of all Net Cash Proceeds from Asset Sales of any Collateral made on or
after the Closing Date that have not been applied or invested as provided in
Section 7.04(b), minus (ii) $50,000,000; provided, that Excess Asset Sale
Proceeds shall be zero if the foregoing calculation yields a negative result.

“Excess Cash Flow” means for Parent and its Restricted Subsidiaries, on a
consolidated basis, in accordance with GAAP for any calendar year, an amount
equal to (a) Consolidated EBITDA for such period, minus (b) the sum, in each
case to the extent not otherwise deducted in determining Consolidated EBITDA for
such period, without duplication, of: (i) the aggregate amount of cash actually
paid by Parent and its Restricted Subsidiaries during such calendar year on
account of capital expenditures that are not financed through or reimbursed from
the proceeds of any issuance of debt for borrowed money, any equity issuance,
proceeds of any casualty event or other proceeds that would not be included in
Consolidated EBITDA, (ii) cash interest expense actually paid by Parent and its
Restricted Subsidiaries for such period, (iii) amounts actually paid in cash in
respect of total federal, state, local and foreign income, value added and
similar taxes

 

17



--------------------------------------------------------------------------------

for such period, and (iv) the aggregate amount of all scheduled principal
payments or repayments of debt (other than mandatory prepayments of Term Loans)
made by Parent or the Restricted Subsidiaries during such calendar year but only
to the extent that such payments or repayments are not financed through any
issuance of debt for borrowed money, any equity issuance, any proceeds of
casualty event or other proceeds that would not be included in Consolidated
EBITDA.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
November 3, 2011, among Chesapeake Oilfield Operating, L.L.C., each of the
lenders from time to time party thereto and Bank of America, N.A., as
administrative agent, as amended by that certain First Amendment to Credit
Agreement dated as of April 12, 2012, as further amended by that certain Second
Amendment to Credit Agreement dated as of December 18, 2012, as further amended
by that certain Third Amendment to Credit Agreement dated as of November 21,
2013, and as may be further amended from time to time.

“Existing Indebtedness” means the aggregate principal amount of Indebtedness of
the Parent and its Restricted Subsidiaries (other than Indebtedness under
(i) this Agreement, (ii) the ABL Credit Agreement, (iii) the Senior Notes and
the related Guarantees thereof by the Borrower and by Subsidiaries of the
Borrower, as applicable, and (iv) intercompany Indebtedness, each of which
considered incurred under clauses (i), (iii) and (vi) of Section 7.03(b)) in
existence on the date of this Agreement, until such amounts are repaid.

“Extraordinary Receipts” means any cash received by or paid to or for the
account of any Loan Party with respect to any Collateral on account of any
insurance proceeds or condemnation award payable by reason of theft, loss,
physical destruction or damage, taking or similar event with respect to any of
their respective properties constituting Collateral.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

18



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
between the United States and another country which modify the provisions of the
foregoing.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means the separate letter agreements, each dated June 25, 2014,
between the Borrower and each Arranger.

“Fixed Charge Coverage Ratio” means with respect to any specified Person for any
four-quarter reference period, the ratio of the Consolidated Cash Flow of such
Person for such period to the Fixed Charges of such Person for such period. If
the specified Person or any of its Restricted Subsidiaries incurs, assumes,
guarantees, repays, repurchases or redeems any Indebtedness (other than the
incurrence or repayment of Indebtedness in the ordinary course of business for
working capital purposes pursuant to any revolving credit arrangement) or
issues, repurchases or redeems Preferred Stock subsequent to the commencement of
the applicable reference period and on or prior to the date on which the event
for which the calculation of the Fixed Charge Coverage Ratio is made (the
“Calculation Date”), then the Fixed Charge Coverage Ratio will be calculated
giving pro forma effect to such incurrence, assumption, guarantee, repayment,
repurchase or redemption of Indebtedness, or such issuance, repurchase or
redemption of Preferred Stock, and the use of the proceeds therefrom as if the
same had occurred at the beginning of such period.

In addition, for purposes of calculating the Fixed Charge Coverage Ratio:

(a) acquisitions and dispositions of business entities or property and assets
constituting a division or line of business of any Person that have been made by
the specified Person or any of its Restricted Subsidiaries, including through
mergers, consolidations or otherwise, and including in each case any related
financing transactions (including repayment of Indebtedness) during the
applicable reference period or subsequent to such reference period and on or
prior to the Calculation Date, will be given pro forma effect as if they had
occurred on the first day of the applicable reference period, including any
Consolidated Cash Flow and any pro forma expense and cost reductions that have
occurred or are reasonably expected to occur, in the reasonable good faith
judgment of the chief financial or accounting officer of the Parent (regardless
of

 

19



--------------------------------------------------------------------------------

whether those cost savings or operating improvements could then be reflected in
pro forma financial statements in accordance with Regulation S-X promulgated
under the Securities Act or any other regulation or policy of the Commission
related thereto);

(b) the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, will be excluded;

(c) the Fixed Charges attributable to discontinued operations, as determined in
accordance with GAAP, and operations or businesses (and ownership) disposed of
prior to the Calculation Date, will be excluded, but only to the extent that the
obligations giving rise to such Fixed Charges will not be obligations of the
specified Person or any of its Restricted Subsidiaries following the Calculation
Date;

(d) interest income reasonably anticipated by such Person to be received during
the applicable reference period from cash or Cash Equivalents held by such
Person or any Restricted Subsidiary of such Person, which cash or Cash
Equivalents exist on the Calculation Date or will exist as a result of the
transaction giving rise to the need to calculate the Fixed Charge Coverage
Ratio, will be included;

(e) Fixed Charges attributable to interest on any Indebtedness (whether existing
or being incurred) computed on a pro forma basis and bearing a floating interest
rate will be computed as if the rate in effect on the Calculation Date (taking
into account any interest rate option, swap, cap or similar agreement applicable
to such Indebtedness if such agreement has a remaining term in excess of 12
months or, if shorter, at least equal to the remaining term of such
Indebtedness) had been the applicable rate for the entire period; and

(f) Fixed Charges attributable to interest on any Indebtedness incurred under a
revolving credit facility computed on a pro forma basis will be calculated based
on the average daily balance of such Indebtedness for the four fiscal quarters
subject to the pro forma calculation to the extent that such Indebtedness was
incurred solely for working capital purposes.

For purposes of this definition, whenever pro forma effect is to be given to any
calculation under this definition, the pro forma calculations will be determined
in good faith by a responsible financial or accounting officer of such Person,
which determination shall be conclusive for all purposes under this Agreement;
provided that such officer may in such officer’s discretion include any
reasonably identifiable and factually supportable pro forma changes to
Consolidated Cash Flow or Fixed Charges, including any pro forma expense and
cost reductions or synergies that have occurred or are reasonably expected to
occur within the 12 months immediately following the Calculation Date and are
either (i) prepared and calculated in accordance with Regulation S-X under the
Securities Act or (ii) set forth in an officers’ certificate signed by the chief
financial officer of such Person that states (a) the amount of each such
adjustment and (b) that such adjustments are based on the reasonable good faith
belief of the chief financial officer executing such officers’ certificate at
the time of such execution and the factual basis on which such good faith belief
is based.

 

20



--------------------------------------------------------------------------------

“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:

(a) the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid, accrued or capitalized (including,
without limitation, amortization of original issue discount, non-cash interest
payments (other than amortization of debt issuance costs or debt extinguishment
costs), the interest component of any deferred payment obligations, the interest
component of all payments associated with Capital Lease Obligations, imputed
interest with respect to Attributable Debt, commissions, discounts and other
fees and charges incurred in respect of letter of credit or bankers’ acceptance
financings), and net of the effect of all payments made or received pursuant to
interest rate Swap Contracts; plus

(b) any interest expense on Indebtedness of another Person that is guaranteed by
such Person or one of its Restricted Subsidiaries or secured by a Lien on assets
of such Person or one of its Restricted Subsidiaries, regardless of whether such
guarantee or Lien is called upon; plus

(c) all dividends or distributions, whether paid or accrued and regardless of
whether in cash, on any series of Preferred Stock of such Person or any of its
Restricted Subsidiaries, other than dividends or distributions on Equity
Interests payable solely in Equity Interests of such Person (other than
Disqualified Stock) or to such Person or a Restricted Subsidiary of such Person,
plus

(d) rig lease/rental expenses during the four quarters following closing and
ending with the quarter ending on June 30, 2015,

in each case, determined, on a consolidated basis and in accordance with GAAP.

“Flood Hazard Property” means any property encumbered by a Mortgage that is in
an area designated by the Federal Emergency Management Agency as having special
flood or mudslide hazards.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Restricted Subsidiary of the Parent that is
organized or incorporated outside the United States or any territory thereof.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

21



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States,
which are in effect from time to time.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranty” means, collectively, the Guaranty made by the Parent and the
Subsidiary Guarantors in favor of the Secured Parties, substantially in the form
of Exhibit F, together with each other guaranty and guaranty supplement
delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic waste or substances, extremely hazardous waste, solid
waste and all other pollutants, substances, wastes or contaminants of any nature
or kind regulated pursuant to any Environmental Law, including petroleum or
petroleum distillates, hydrocarbons, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical waste, naturally
occurring radioactive material and all other such substances or wastes of any
nature or kind.

“Immaterial Subsidiary” means any Subsidiary of the Parent that is not an
Unrestricted Subsidiary and that (a) is Chesapeake Oilfield Finance, Inc. and
any other Subsidiary of the Parent who is a corporate co-issuer under any
indenture governing senior notes of the Parent or

 

22



--------------------------------------------------------------------------------

any Loan Party, (b) a Subsidiary (but not including any Subsidiary Guarantor as
of the Closing Date) of the Parent designated by the Parent as an Immaterial
Subsidiary on the Closing Date as listed on Schedule 1.01 and (c) a Subsidiary
of the Parent designated by the Parent after the Closing Date as an Immaterial
Subsidiary pursuant to a certificate executed and delivered by the Borrower to
the Administrative Agent (certifying as to each of the items set forth in this
definition). With respect to such Immaterial Subsidiaries (i) the tangible
assets (as determined in accordance with GAAP) of all Immaterial Subsidiaries
shall not exceed five (5.0%) percent of the Consolidated Tangible Assets of
Parent and its Restricted Subsidiaries and (ii) the Consolidated EBITDA
contribution of all Immaterial Subsidiaries shall not exceed five (5.0%) percent
of Consolidated EBITDA of Parent and its Restricted Subsidiaries, in each case
measured as of the last day of the four consecutive fiscal quarters most
recently ended for which financial statements have been delivered pursuant to
Section 6.01; it being understood that any calculation of Consolidated EBITDA
pursuant to this definition shall be made without regard to intercompany revenue
or other intercompany items between Parent and any of its Restricted
Subsidiaries or between one Restricted Subsidiary of Parent and another
Restricted Subsidiary of Parent. In the event that tangible assets of all
Immaterial Subsidiaries exceed the threshold in clause (i) of the foregoing
sentence or the total contribution to Consolidated EBITDA of all Immaterial
Subsidiaries exceeds the threshold in clause (ii) of the foregoing sentence,
(A) the Borrower shall identify one or more such Restricted Subsidiaries that
shall cease to constitute Immaterial Subsidiaries and (B) such Restricted
Subsidiary or Restricted Subsidiaries so identified shall comply with the
provisions of Section 6.12 of this Agreement as if each were a new Restricted
Subsidiary such that, after giving effect to the actions in clauses (A) and (B),
each such threshold shall be satisfied. The applicable thresholds in this
definition shall be determined (x) in the case of Consolidated Tangible Assets
or tangible assets, based on the financial statements that accompany the
Compliance Certificate most recently received by the Agent and (y) in the case
of Consolidated EBITDA, based on the twelve (12) consecutive month period ending
on the date of the financial statements that accompany the Compliance
Certificate most recently received by the Agent. No Restricted Subsidiary (other
than Chesapeake Oilfield Finance, Inc. and any other Subsidiary of Parent who is
a corporate co-issuer under any indenture governing senior notes of the Parent
or any Loan Party) shall be an Immaterial Subsidiary if such Restricted
Subsidiary is an obligor in respect of the ABL Credit Agreement or the Senior
Notes.

“Increase Effective Date” has the meaning set forth in Section 2.11.

“Incremental Term Commitments” has the meaning set forth in Section 2.11.

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.

“Incremental Term Loan” has the meaning set forth in Section 2.11.

“Incremental Term Facility” means any additional tranche of Incremental Term
Commitments and Incremental Term Loans established pursuant to Section 2.11.

“Incremental Term Supplement” has the meaning set forth in Section 2.11.

 

23



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any specified Person, without duplication:

(a) all liabilities, contingent or otherwise, of such Person constituting the
outstanding principal amount in respect of borrowed money;

(b) all obligations of such Person evidenced by bonds, notes, debentures or
similar instruments;

(c) all reimbursement obligations of such Person in respect of letters of credit
or bankers’ acceptances;

(d) all Capital Lease Obligations of such Person;

(e) Attributable Debt in respect of sale and leaseback transactions;

(f) obligations of such Person for the payment of the balance deferred and
unpaid of the purchase price of any property or services, except any such
balance that constitutes deferred compensation, an accrued expense or trade
payable incurred by such Person in the ordinary course of business in connection
with obtaining goods, materials or services and not overdue by more than 180
days unless subject to a bona fide dispute; and

(g) Obligations in respect of Swap Contracts;

if and to the extent any of the preceding items (other than the item referred to
in clause (e), letters of credit, bankers’ acceptances and Obligations in
respect of Swap Contracts) would appear as a liability upon a balance sheet of
the specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes (x) all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) but in an amount not to exceed the lesser of the amount of
such other Person’s Indebtedness or the fair market value of such asset and
(y) to the extent not otherwise included, the guarantee by the specified Person
of any Indebtedness of any other Person, whether or not such guarantee is
contingent, and whether or not such guarantee appears on the balance sheet of
such Person.

The amount of any Indebtedness outstanding as of any date will be:

(1) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount; and

(2) the principal amount of the Indebtedness, together with any interest on the
Indebtedness that is more than 30 days past due, in the case of any other
Indebtedness.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

 

24



--------------------------------------------------------------------------------

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice or such other period
that is twelve months or less requested by the Borrower and consented to by all
the Lenders; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Interim Financial Statements” means the unaudited consolidated balance sheet of
the Parent and its Subsidiaries dated March 31, 2014, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date.

“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including guarantees of Indebtedness), advances, capital contributions
or extension of credit (excluding (1) commission, travel and similar advances to
officers and employees made in the ordinary course of business and (2) advances
to customers in the ordinary course of business that are recorded as accounts
receivable on the balance sheet of the lender), purchases or other acquisitions
for consideration of Indebtedness, Equity Interests or other securities,
together with all items that are or would be classified as investments on a
balance sheet prepared in accordance with GAAP. If the Parent or any Restricted
Subsidiary sells or otherwise disposes of any Equity Interests of any Restricted
Subsidiary such that, after giving effect to any such sale or disposition, such
Person is no longer a Restricted Subsidiary, the Parent will be deemed to have
made an Investment on the date of any such sale or disposition in an amount
equal to the fair market value of the Equity Interests of such Restricted
Subsidiary not sold or disposed of. The acquisition by the Parent or any
Restricted Subsidiary of a Person that holds an Investment in a third Person
will be deemed to be an Investment by the Parent or such Restricted Subsidiary
in such third Person in an amount equal to the fair market value of the
Investment held by the acquired Person in such third Person on the date of such
acquisition.

 

25



--------------------------------------------------------------------------------

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

“IRS” means the United States Internal Revenue Service.

“Joint Venture” means any Person that is not a direct or indirect Subsidiary of
the Parent in which the Parent or any of its Restricted Subsidiaries makes any
Investment.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any person that becomes a “Lender” hereunder pursuant to Section 2.09 or
Section 10.06, in each case unless such person has ceased to be a Lender
pursuant to Section 10.06.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Leverage Ratio” means the ratio of Consolidated Net Funded Debt to Consolidated
EBITDA for Parent and its Restricted Subsidiaries on a consolidated basis.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, security
interest or similar encumbrance in respect of such asset, whether or not filed,
recorded or otherwise perfected under Applicable Law, including any conditional
sale or other title retention agreement and any filing of or agreement to give
any financing statement under the Uniform Commercial Code (or equivalent
statutes) of any jurisdiction other than a precautionary financing statement
respecting a lease not intended as a security agreement. In no event will a
right of first refusal or an operating lease be deemed to constitute a Lien.

“Loan” means a Term Loan or an Incremental Term Loan, as the context may
require.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, and (e) the Fee Letters.

“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit D.

 

26



--------------------------------------------------------------------------------

“Loan Parties” means, collectively, the Parent, the Borrower and each Subsidiary
Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or financial condition of the Loan Parties and their
respective Subsidiaries, taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Documents, or of the ability of the Loan Parties, taken as a whole, to perform
their payment obligations under any Loan Documents; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Documents to which it is a party.

“Material Subsidiary” means any Subsidiary of the Parent other than an
Immaterial Subsidiary.

“Maturity Date” means (i) with respect to the Term Loans, June 25, 2021 and
(ii) with respect to the Incremental Term Loans, such date of maturity as
indicated in the applicable Incremental Term Supplement; provided, however,
that, if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Parent.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” or “Mortgages” means, individually and collectively, as the context
requires, each of the fee or leasehold mortgages, deeds of trust and deeds
executed by a Loan Party that purport to grant a Lien to the Administrative
Agent (or a trustee for the benefit of the Administrative Agent) for the benefit
of the Secured Parties in any Mortgaged Properties, in form and substance
reasonably satisfactory to the Administrative Agent.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Parent or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Net Cash Proceeds” means:

(a) with respect to any Asset Sale by the Parent or any Restricted Subsidiary,
the aggregate cash proceeds received by the Parent or any of its Restricted
Subsidiaries in respect of any Asset Sale (including, without limitation, any
cash received prior to the

 

27



--------------------------------------------------------------------------------

date upon which Net Cash Proceeds are being determined upon the sale or other
disposition of any non-cash consideration received in any Asset Sale), net of
(i) the direct costs relating to such Asset Sale, including, without limitation,
legal, accounting and investment banking fees and expenses, sales commissions,
any relocation expenses and any severance, change of control or similar payments
incurred as a result of the Asset Sale, (ii) taxes paid or payable as a result
of the Asset Sale, in each case, after taking into account any available tax
credits or deductions and any tax sharing arrangements, (iii) amounts required
to be applied to the repayment of Indebtedness secured by a Lien on the
properties or assets that were the subject of such Asset Sale, and any amounts
to be set aside in any reserve established in accordance with GAAP or any amount
placed in escrow, in either case for adjustment in respect of the sale price of
such properties or assets or for liabilities associated with such Asset Sale and
retained by the Parent or any of its Restricted Subsidiaries until such time as
such reserve is reversed or such escrow arrangement is terminated, in which case
Net Cash Proceeds shall include only the amount of the reserve so reversed or
the amount returned to the Parent or its Restricted Subsidiaries from such
escrow arrangement, as the case may be;

(b) with respect to any Debt Issuance, the excess, if any, of (i) cash and cash
equivalents received by the Parent or any Subsidiary Guarantor in connection
with such issuance (including any cash received by way of deferred payment
pursuant, but only as and when so received) over (ii) the reasonable and
customary out-of-pocket fees (including, without limitation, legal, accounting
and underwriting fees) and expenses incurred by any Loan Party or any Restricted
Subsidiary in connection with such issuance; and

(c) with respect to an Extraordinary Receipt received or paid to the account of
the any Loan Party, in an aggregate amount exceeding, for any single transaction
or group of related transactions, $25,000,000 per annum, the cash proceeds
received by or paid to or for the account of such Loan Party net of any taxes
paid or payable as a result of the Extraordinary Receipt, in each case, after
taking into account any available tax credits or deductions and any tax sharing
arrangements.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

“Non-Recourse Debt” means Indebtedness:

(a) as to which neither the Parent nor any of its Restricted Subsidiaries
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness) or (b) is directly or indirectly
liable as a guarantor or otherwise; and

(b) no default with respect to which (including any rights that the holders of
the Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of any
Indebtedness (other than the Obligations under this Agreement) of the Parent or
any of its

 

28



--------------------------------------------------------------------------------

Restricted Subsidiaries to declare a default on such other Indebtedness or cause
the payment of such other Indebtedness to be accelerated or payable prior to its
Stated Maturity.

For purposes of determining compliance with Section 7.03, in the event that any
Non-Recourse Debt of any of the Parent’s Unrestricted Subsidiaries ceases to be
Non-Recourse Debt of such Unrestricted Subsidiary, such event will be deemed to
constitute an incurrence of Indebtedness by a Restricted Subsidiary of the
Parent.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit E.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means any principal, premium, if any, interest (including interest
accruing on or after the filing of any petition in bankruptcy or for
reorganization, whether or not a claim for post-filing interest is allowed in
such proceeding), penalties, fees, charges, expenses, indemnifications,
reimbursement obligations, damages, guarantees, and other liabilities or amounts
payable under the documentation governing any Indebtedness or in respect
thereto.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document)

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

29



--------------------------------------------------------------------------------

“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of all Loans after giving effect to any borrowings and prepayments or
repayments of Loans occurring on such date.

“Parent” means Chesapeake Oilfield Operating, L.L.C., an Oklahoma limited
liability company, to be known as Seventy Seven Energy Inc., an Oklahoma
corporation, following the Conversion.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Parent and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

“Permitted Acquisition Indebtedness” means Indebtedness or Disqualified Stock of
the Parent or any of its Restricted Subsidiaries to the extent such Indebtedness
or Disqualified Stock was Indebtedness or Disqualified Stock of (i) a Subsidiary
prior to the date on which such Subsidiary became a Restricted Subsidiary or
(ii) a Person that merged or consolidated with or into the Parent or a
Restricted Subsidiary; provided that on the date such Subsidiary became a
Restricted Subsidiary or the date such Person was merged or consolidated with or
into the Parent or a Restricted Subsidiary, as applicable, after giving pro
forma effect thereto, (a) the Parent would be permitted to incur at least $1.00
of additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 7.03(a), or (b) the Fixed Charge Coverage Ratio for the Parent
would be greater than the Fixed Charge Coverage Ratio for the Parent immediately
prior to such transaction.

“Permitted Business” means the lines of business conducted by the Parent and its
Restricted Subsidiaries on the date hereof, any business incidental or
reasonably related thereto and any reasonable extension thereof.

“Permitted Business Investments” means Investments by the Parent or any of its
Restricted Subsidiaries in any Person (including in any Unrestricted Subsidiary
or Joint Venture), provided that:

(a) at the time of such Investment and immediately thereafter, the Parent could
incur $1.00 of additional Indebtedness under the Fixed Charge Coverage Ratio
test set forth in Section 7.03(a);

 

30



--------------------------------------------------------------------------------

(b) if such Person has outstanding Indebtedness at the time of such Investment,
either (i) all such Indebtedness is Non-Recourse Debt or (ii) any such
Indebtedness of such Person that is recourse to the Parent or any of its
Restricted Subsidiaries (which shall include, without limitation, all
Indebtedness of such Person for which the Parent or any of its Restricted
Subsidiaries may be directly or indirectly, contingently or otherwise, obligated
to pay, whether pursuant to the terms of such Indebtedness, by law or pursuant
to any guarantee, including, without limitation, any “claw-back,” “make-well” or
“keep-well” arrangement) could, at the time such Investment is made, be incurred
at that time by the Parent and its Restricted Subsidiaries under the Fixed
Charge Coverage Ratio test set forth in Section 7.03(a); and

(c) such Person is not engaged, in any material respect, in any business other
than a Permitted Business;

provided, however, that the aggregate value (as of the date such Investments are
made) of Permitted Business Investments that may be made by the Parent at any
given time may not be greater than $100.0 million.

“Permitted Investments” means:

(a) any Investment in Parent or in a Restricted Subsidiary of the Parent
(including through purchases of Senior Notes or other Indebtedness);

(b) any Investment in Cash Equivalents;

(c) any Investment by the Parent or any Restricted Subsidiary of the Parent in a
Person, if as a result of such Investment:

(1) such Person becomes a Restricted Subsidiary of the Parent; or

(2) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its properties or assets to, or is
liquidated into, the Parent or a Restricted Subsidiary of the Parent;

or in the case of clauses (1) or (2) above, any Investment held by such Person
at the time of such transaction, provided such Investment was not made in
contemplation of such transaction;

(d) any Investment made as a result of the receipt of non-cash consideration
from:

(1) an Asset Sale that was made pursuant to and in compliance with Section 7.04;
or

(2) a transaction under clause (9) of the items deemed not to be Asset Sales
under the definition of “Asset Sale;”

 

31



--------------------------------------------------------------------------------

(e) any Investment in any Person to the extent received in exchange for the
issuance of Equity Interests (other than Disqualified Stock) of the Parent or
any Restricted Subsidiary;

(f) any Investments received in settlement of obligations of trade creditors or
customers that were incurred in the ordinary course of business, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer, or as a result of a
foreclosure by the Parent or any of its Restricted Subsidiaries with respect to
any secured Investment in default;

(g) Obligations in respect of Swap Contracts permitted to be incurred under
clause (vii) of Section 7.03(b);

(h) Investments in the form of, or pursuant to, Joint Venture and partnership
agreements, and Investments and expenditures in connection therewith or pursuant
thereto, and having an aggregate fair market value (measured on the date each
such Investment was made and without giving effect to subsequent changes in
value), when taken together with all other Investments made pursuant to this
clause (h) that are at the time outstanding, do not exceed the greater of $75.0
million or 5.0% of the Parent’s Consolidated Tangible Assets;

(i) Investments owned by any Person at the time such Person merges with or into
the Parent or a Restricted Subsidiary or is acquired by the Parent or a
Restricted Subsidiary, provided such Investments (i) are not incurred in
contemplation of such merger or acquisition and (ii) are, in the good faith
determination of the Parent, incidental to such merger or acquisition, and in
each case renewals or extensions thereof in amounts not greater than the amount
of such Investment;

(j) loans or advances to employees made in the ordinary course of business of
the Parent or a Restricted Subsidiary made for bona fide business purposes;
provided, however, that Permitted Investments made pursuant to this clause
(j) may not exceed $2.5 million at any time outstanding;

(k) Investments in prepaid expenses, negotiable instruments held for collection
and lease, utility and worker’s compensation, performance and other similar
deposits provided to third parties and endorsements for collection or deposit
arising in the ordinary course of business;

(l) advances, deposits and prepayments for purchases of any assets, including
any Equity Interests;

(m) Permitted Business Investments;

(n) any Investment existing on, or made pursuant to binding commitments existing
on, the Closing Date, and any modifications, renewals or extensions that do not

 

32



--------------------------------------------------------------------------------

increase the amount of the Investment being modified, renewed or extended (as
determined as of such date of modification, renewal or extension) unless the
incremental increase in such Investment is otherwise permitted under this
Agreement, and any Investment made pursuant to the Spin Off Documents; and

(o) other Investments having an aggregate fair market value (measured on the
date each such Investment was made and without giving effect to subsequent
changes in value), when taken together with all other Investments made pursuant
to this clause (o) that are at the time outstanding, do not exceed the greater
of $100.0 million or 7.5.0% of the Parent’s Consolidated Tangible Assets.

“Permitted Liens” means:

(a) Liens securing any Indebtedness under (1) this Agreement, (2) the ABL Credit
Agreement or any other credit agreement, commercial paper facility or other
agreement providing for revolving credit loans, receivables financings or
letters of credit permitted to be incurred hereunder, (3) related Obligations in
respect of Swap Contracts and (4) Obligations pursuant to Treasury Management
Arrangements, in each case under (2), (3) and (4), to the extent said Liens do
not encumber any of the Collateral;

(b) Liens in favor of the Parent, the Borrower or the Subsidiary Guarantors;

(c) Liens on property, assets or capital stock of a Person existing at the time
such Person is merged with or into or consolidated with the Parent or any
Restricted Subsidiary of the Parent, provided that such Liens were not incurred
in contemplation of such merger or consolidation and do not extend to any
property or assets (other than improvements thereon, accessions thereto or
proceeds thereof) other than those of the Person merged into or consolidated
with the Parent or the Restricted Subsidiary;

(d) Liens on property or assets existing at the time of acquisition of the
property or assets by the Parent or any Restricted Subsidiary of the Parent,
provided that such Liens were in existence prior to the contemplation of such
acquisition;

(e) any interest or title of a lessor to the property subject to a Capital Lease
Obligation, sale and leaseback transaction or operating lease;

(f) Liens on any property or asset acquired, constructed or improved by the
Parent or any of its Restricted Subsidiaries (a “Purchase Money Lien”) securing
Indebtedness permitted under clause (iv) of Section 7.03(b), which (i) are in
favor of the seller of such property or assets, in favor of the Person
developing, constructing, repairing or improving such asset or property, or in
favor of the Person that provided the funding for the acquisition, development,
construction, repair or improvement cost, as the case may be, of such asset or
property, (ii) are created within 360 days after the acquisition, development,
construction, repair or improvement, (iii) secure the purchase price or
development, construction, repair or improvement cost, as the case may be, of
such asset or property in an amount up to the cost of such acquisition,
construction or improvement of such asset or property, and (iv) are limited to
the asset or property so acquired, constructed or improved (including the
proceeds thereof, accessions thereto and upgrades thereof);

 

33



--------------------------------------------------------------------------------

(g) Liens under the Spin Off Documents or existing on the date of this Agreement
securing Indebtedness outstanding on the date of this Agreement; provided that
(i) the aggregate principal amount of the Indebtedness secured by such Liens
does not increase; and (ii) such Liens do not encumber any property other than
the property subject thereto on the date of this Agreement (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof);

(h) Liens to secure the performance of tenders, bids, statutory obligations,
surety or appeal bonds, government contracts, performance bonds or other
obligations of a like nature incurred in the ordinary course of business which
were not incurred or created to secure Indebtedness for borrowed money;

(i) Liens on and pledges of the Equity Interests of any Unrestricted Subsidiary
or any Joint Venture owned by the Parent or any Restricted Subsidiary of the
Parent to the extent securing Non-Recourse Debt or other Indebtedness of such
Unrestricted Subsidiary or Joint Venture;

(j) Liens that arise by operation of law;

(k) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings diligently pursued, provided that any reserve or other appropriate
provision as is required in conformity with GAAP has been made therefor;

(l) carriers’, warehousemen’s, mechanics’, materialmen’s, repairman’s or other
like Liens arising in the ordinary course of business;

(m) Liens arising under operating agreements, joint venture agreements,
partnership agreements, master service agreements, oil and gas leases, farmout
agreements, division orders, contracts for sale, transportation or exchange of
crude oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements and other agreements arising in the ordinary
course of business of the Parent and its Restricted Subsidiaries, which Liens
(i) only cover the assets that relate to the applicable agreement and (ii) were
not incurred or created to secure Indebtedness for borrowed money;

(n) Liens upon specific items of inventory, receivables or other goods or
proceeds of the Parent or any of its Restricted Subsidiaries securing such
Person’s obligations in respect of bankers’ acceptances or receivables
securitizations issued or created for the account of such Person to facilitate
the purchase, shipment or storage of such inventory, receivables or other goods
or proceeds and permitted by Section 7.03;

(o) Liens to secure any Permitted Refinancing Indebtedness permitted to be
incurred under this Agreement; provided that (i) the new Lien shall be limited
to all or part of the same property or assets that secured or, under the written
agreements pursuant

 

34



--------------------------------------------------------------------------------

to which the original Lien arose, could secure the original Lien (plus
improvements and accessions to, such property or assets or proceeds or
distributions thereof) and (ii) the Indebtedness secured by the new Lien is not
increased to any amount greater than the sum of (x) the outstanding principal
amount, or, if greater, committed amount, of the Permitted Refinancing
Indebtedness and (y) an amount necessary to pay any fees and expenses, including
premiums, related to such renewal, refunding, refinancing, replacement,
defeasance or discharge;

(p) any Lien resulting from the deposit of money or other Cash Equivalents or
other evidence of indebtedness in trust for the purpose of defeasing
Indebtedness of the Parent or any Restricted Subsidiary;

(q) Intentionally Deleted;

(r) Intentionally Deleted;

(s) Liens to secure Obligations in respect of Swap Contracts of the Parent or
any of its Restricted Subsidiaries entered into for bona fide hedging purposes
and not for speculative purposes to the extent said Liens do not encumber any of
the Collateral;

(t) Liens securing Indebtedness that does not exceed in principal amount (or
accreted value, as applicable) at any one time outstanding the greater of
(a) $100.0 million or (b) 7.5% of the Parent’s Consolidated Tangible Assets
determined at the time of incurrence of such Indebtedness to the extent said
Liens do not encumber any of the Collateral; and

(u) any Lien renewing, extending, refinancing or refunding a Lien permitted by
clauses (a) through (t) above; provided that (i) the principal amount of the
Indebtedness secured by such Lien is not increased and (ii) no assets encumbered
by any such Lien other than the assets permitted to be encumbered immediately
prior to such renewal, extension, refinance or refund are encumbered thereby;
provided, in no event shall any Lien purporting to secure any of the Senior
Notes be a Permitted Lien.

“Permitted Refinancing Indebtedness” means any Indebtedness of the Parent or any
of its Restricted Subsidiaries, or portion of such Indebtedness, issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund other Indebtedness of the Parent or any of its
Restricted Subsidiaries (other than intercompany Indebtedness), including
Indebtedness that extends, refinances, renews, replaces, defeases or refunds
Permitted Refinancing Indebtedness; provided that:

(1) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded plus the unfunded commitments with respect
thereto (plus all accrued interest on the Indebtedness and the amount of all
expenses and premiums incurred in connection therewith);

 

35



--------------------------------------------------------------------------------

(2) such Permitted Refinancing Indebtedness has a final maturity date no earlier
than the final maturity date of, and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;

(3) if the Indebtedness being extended, refinanced, renewed, replaced, defeased
or refunded is subordinated in right of payment to the Secured Obligations, such
Permitted Refinancing Indebtedness is subordinated in right of payment to the
Secured Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; and

(4) such Indebtedness is not incurred by a Restricted Subsidiary other than a
Subsidiary Guarantor if the Parent or a Subsidiary Guarantor is the obligor on
the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Parent or any
ERISA Affiliate or any such Plan to which the Parent or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” has the meaning specified in Section 4.01(a)(iv).

“Preferred Stock” means, with respect to any Person, any and all preferred or
preference stock or other Equity Interests (however designated) of such Person
that is preferred as to the payment of dividends or upon liquidation,
dissolution or winding up.

“Private Side Information” means the information referred to as such in Section
10.02(d).

“Properties” has the meaning specified in Section 5.09(a).

“Public Lender” has the meaning specified in Section 6.02.

“Public Side Information” means the information referred to as such in Section
6.02.

“Purchase Money Lien” has the meaning specified in clause (f) of the definition
of “Permitted Liens”.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

36



--------------------------------------------------------------------------------

“Recipient” means the Administrative Agent, any Lender, or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Repricing Transaction” means, without duplication, (a) incurrence by any Loan
Party of Indebtedness for borrowed money in the form of loans having an
effective yield (with the comparative determinations to be made by the
Administrative Agent consistent with GAAP, after giving effect to, among other
factors, margin, interest rate floors, upfront or similar fee or “original issue
discount” shared with all lenders of such loans or Loans, as the case may be,
but excluding the effect of any arrangement, structuring, syndication or other
fees payable in connection therewith that are not shared with all lenders of
such loan or Loans, as the case may be, and without taking into account any
fluctuations in the Eurodollar Rate) that is lower than that applicable to the
Term Loans, the proceeds of which are used to prepay or refinance all or a
portion of the Term Loans, (b) any amendment, waiver or other modification of or
under this Agreement that would have the effect of reducing the effective
interest cost or weighted average yield (with the comparative determinations to
be made by the Administrative Agent consistent with GAAP, after giving effect
to, among other factors, margin, interest rate floors, upfront or similar fee or
“original issue discount” shared with all lenders of such loans or Loans, as the
case may be, but excluding the effect of any arrangement, structuring,
syndication or other fees payable in connection therewith that are not shared
with all lenders of such loan or Loans, as the case may be, and without taking
into account any fluctuations in the Eurodollar Rate) of the Term Loans, or
(c) the assignment by a Lender of its Term Loans as required under Section 10.13
as a result of its failure to consent to any amendment of the type referred to
in the foregoing clause (b), in each case other than in connection with a Change
of Control.in each case other than in connection with a Change of Control.

“Required Lenders” means, on any date of determination, Lenders holding in the
aggregate more than 50% of the Outstanding Amount; provided that the Commitment
of, and the portion of the Outstanding Amount held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Responsible Officer” means the chief executive officer, president, any senior
vice president, chief financial officer, treasurer, assistant treasurer or
controller of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Investment” means an Investment other than a Permitted Investment.

 

37



--------------------------------------------------------------------------------

“Restricted Payment” has the meaning specified in Section 7.01(a).

“Restricted Subsidiary” means each Subsidiary of the Parent that is not an
Unrestricted Subsidiary and, unless context requires otherwise, shall include
the Borrower.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Obligations” means, collectively, the Obligations of the Borrower under
this Agreement and the Obligations of the other Loan Parties under the Guaranty.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05, and the other Persons the Secured Obligations
owing to which are or are purported to be secured by the Collateral under the
terms of the Collateral Documents.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means the security agreement, in substantially the form of
Exhibit G, together with each other security agreement and Security Agreement
Supplement delivered pursuant to Section 6.12.

“Security Agreement Supplement” means a security agreement supplement in
substantially the form of Exhibit A to the Security Agreement.

“Senior Indebtedness” means

(a) any Indebtedness of the Parent or any Restricted Subsidiary of the Parent
permitted to be incurred under the terms of this Agreement, unless the
instrument under which such Indebtedness is incurred expressly provides that it
is subordinated in right of payment to the Secured Obligations; and

(b) all Obligations with respect to the items listed in the preceding clause
(a).

Notwithstanding anything to the contrary in the preceding sentence, Senior
Indebtedness will not include:

(1) any intercompany Indebtedness of the Parent or any of its Restricted
Subsidiaries;

(2) any Indebtedness that is incurred in violation of this Agreement; or

(3) any Capital Stock.

 

38



--------------------------------------------------------------------------------

For the avoidance of doubt, “Senior Indebtedness” will not include any trade
payables or taxes owed or owing by the Parent or any Restricted Subsidiary.

“Senior Notes” means the 2019 Notes and the 2022 Notes and, unless context
requires otherwise, the Guarantees related thereto.

“Spin Off” means the distribution by Chesapeake Energy of all of the issued and
outstanding Equity Interest of Parent to the holders of common stock of
Chesapeake Energy.

“Spin Off Transactions” means the Spin Off and the other transactions described
in or otherwise contemplated by the Spin Off Registration Statement and the Spin
Off Documents, including those described on Schedule 1.01A.

“Spin Off Documents” means the Master Separation Agreement, the Transition
Services Agreement, the Amended Master Services Agreement, New Services
Agreement, the Drilling Agreement, the Tax Sharing Agreement, the Employee
Matters Agreement (each, as described in the Spin Off Registration Agreement)
and the other agreements related or incidental thereto, in each case, entered
into, or to be entered into, by Parent and/or certain of its Subsidiaries and
Chesapeake Energy and/or certain of its Subsidiaries in connection with the Spin
Off Transaction.

“Spin Off Registration Statement” means registration statement on Form 10 filed
by Parent with the SEC, including all exhibits and schedules thereto.

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, including pursuant to any mandatory redemption
provision, and will not include any contingent obligations to repay, redeem or
repurchase any such interest or principal prior to the date originally scheduled
for the payment thereof; provided that, in the case of debt securities that are
by their terms convertible into Capital Stock (or cash or a combination of cash
and Capital Stock based on the value of the Capital Stock) of the Parent, any
obligation to offer to repurchase such debt securities on a date or dates
specified in the original terms of such securities, which obligation is not
subject to any condition or contingency, will be treated as a Stated Maturity
date of such convertible debt securities.

“Subordinated Indebtedness” means Indebtedness of the Parent or its Restricted
Subsidiaries that are expressly subordinated in right of payment to the Secured
Obligations.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary

 

39



--------------------------------------------------------------------------------

or Subsidiaries of the Parent and, unless context requires otherwise, shall
include the Borrower. Notwithstanding anything to the contrary contained herein,
Nomac Services, L.L.C. and Compass Manufacturing, L.L.C. shall be deemed not to
be Subsidiaries of Parent for any purposes hereunder.

“Subsidiary Guarantor” means each Domestic Subsidiary of the Parent other than
Immaterial Subsidiaries and Unrestricted Subsidiaries.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions currency options spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement, and (b) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement, including any such obligations
or liabilities under any such master agreement and its related schedules.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
market-to-market value(s) for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Commitment” means, as to any Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(a) on the Closing Date in an
aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Term Loan Commitment.”

“Term Loans” has the meaning specified in Section 2.01(a).

“Threshold Amount” means $50,000,000.00.

“Treasury Management Arrangement” means any agreement or other arrangement
governing the provision of treasury, depositary, purchasing card or cash
management services, including deposit accounts, overdraft, credit or debit
card, funds transfer, automated

 

40



--------------------------------------------------------------------------------

clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of Texas;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Unrestricted Subsidiary” means any Subsidiary of the Parent that is designated
by the Board of the Parent as an Unrestricted Subsidiary pursuant to a Board
Resolution, but only to the extent that such Subsidiary:

(1) has no Indebtedness other than Non-Recourse Debt, except as permitted under
clause (b) of the definition of “Permitted Business Investments”;

(2) is a Person with respect to which neither the Parent nor any of its
Restricted Subsidiaries has any direct or indirect obligation (a) to subscribe
for additional Equity Interests or (b) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results, except as permitted under clause (b) of the definition of
“Permitted Business Investments”;

(3) does not guarantee or otherwise directly or indirectly provide credit
support for any Indebtedness of the Parent or any of its Restricted
Subsidiaries; and

(4) is not party to any agreement, contract, arrangement or understanding with
the Parent or any Restricted Subsidiary that is not in compliance with
Section 7.05.

Any Subsidiary of an Unrestricted Subsidiary shall also be an Unrestricted
Subsidiary.

Any designation of a Subsidiary of the Parent as an Unrestricted Subsidiary will
be evidenced to the Administrative Agent by delivering to the Administrative
Agent a Board Resolution giving effect to such designation and an Officers’
Certificate certifying that such designation complied with the preceding
conditions and was permitted by Section 7.01; provided, however, that
Section 7.01 need not be complied with if the Subsidiary to be so designated has
total assets of $1,000 or less. If, at any time, any Unrestricted Subsidiary
would fail to meet the preceding requirements as an Unrestricted Subsidiary, it
will thereafter cease to be an Unrestricted Subsidiary for purposes of this
Agreement and any Indebtedness of such

 

41



--------------------------------------------------------------------------------

Subsidiary will be deemed to be incurred by a Restricted Subsidiary of the
Parent as of such date, any Liens on the assets of such Subsidiary shall be
deemed to be incurred by a Restricted Subsidiary of the Parent at such time and
any Investments held by such Subsidiary shall be deemed to be made by a
Restricted Subsidiary of the Parent at such time and, if such Indebtedness is
not permitted to be incurred as of such date under Section 7.03, such Lien is
not permitted to be incurred as of such date under Section 7.06 or such
Investment is not permitted to be made as of such date under Section 7.01, the
Parent will be in default of such covenant.

Notwithstanding anything herein contained, the Borrower, Nomac Drilling, L.L.C.,
Performance Technologies, L.L.C., Great Plains Oilfield Rental, L.L.C. and
Oilfield Tracking Solutions shall never be Unrestricted Subsidiaries.

“United States” and “U.S.” mean the United States of America.

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(e)(ii)(B)(iii).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

(a) the sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by

(b) the then outstanding principal amount of such Indebtedness.

Section 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, amended and restated or otherwise modified, (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar

 

42



--------------------------------------------------------------------------------

import when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Preliminary Statements,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Preliminary Statements, Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03 Accounting Terms. (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Parent shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

(c) Consolidation of Variable interest Entities. All references herein to
consolidated financial statements of the Parent and its Subsidiaries or to the
determination of any amount for the Parent and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Parent is required to consolidate
pursuant to FASB ASC 810 as if such variable interest entity were a Subsidiary
as defined herein.

 

43



--------------------------------------------------------------------------------

Section 1.04 Rounding. Any financial ratios required to be calculated by the
Parent pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).

ARTICLE II

THE COMMITMENTS AND LOANS

Section 2.01 The Loans.

(a) Each Lender severally agrees to make a term loan (each a “Term Loan” and
collectively, the “Term Loans”) to the Borrower in an amount equal to such
Lender’s Term Loan Commitment, which loans shall be disbursed in a single
advance on the Closing Date in a principal amount equal to 99.5% of such
Lender’s Term Loan Commitment; provided that for the avoidance of doubt, the
principal amount of each Term Loan made hereunder shall be an amount equal to
100% of each Lender’s Term Loan Commitment.

(b) Lenders may, but shall not be required to, agree to commit to make
additional Loans if requested by the Borrower pursuant to Section 2.11.

(c) Amounts borrowed under this Section 2.01 which are repaid or prepaid may not
be reborrowed.

Section 2.02 Borrowings, Conversions and Continuations of Loans. (a) Each
Borrowing, each conversion of Loans of any Class from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone
or email. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. It is understood that a Loan
Notice may be signed by: (i) means of a facsimile or stamp signature of a
Responsible Officer of the Borrower or (ii) by another officer of the Borrower
who has been authorized to make such request and for which the Administrative
Agent has received such documentation as it may reasonably request regarding
such authorizations and specimen signature. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$2,500,000 or a whole multiple of $500,000 in excess thereof. Each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $250,000 or a
whole multiple of $50,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Loans from

 

44



--------------------------------------------------------------------------------

one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
Class of Loans being borrowed, converted or continued, (iii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iv) the principal amount of Loans to be borrowed, converted or
continued, (v) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (vi) if applicable, the duration of the Interest Period
with respect thereto. If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Class Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in
Section 2.02(a). In the case of a Borrowing, each Lender shall make the amount
of its Loan of the applicable Class available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.01, with
respect to the Term Loan advances made on the Closing Date, the Administrative
Agent shall make all funds so received available to the Borrower in like funds
as received by the Administrative Agent at the Borrower’s option either by
(i) crediting the account of the Borrower on the books of Bank of America with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

(c) A Eurodollar Rate Loan may be converted only on any day in accordance with
Section 2.02(a), regardless of whether such conversion date is the last day of
an Interest Period for such Eurodollar Rate Loan, subject to any amounts due
under Section 3.05(a). During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Revolving Credit
Loans without the consent of the Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all conversions of Term Loans from one Type to the
other, and all continuations of Term Loans as the same Type, there shall not be
more than ten (10) Interest Periods in effect with respect to Eurodollar Rate
Loans.

 

45



--------------------------------------------------------------------------------

Section 2.03 Prepayments. (a) Optional. (i) The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
of any Class in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Administrative Agent not later than
12:30 p.m. (3) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (2) on the date of prepayment of Base Rate Loans; (B) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof; and (C) any prepayment of
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) and Class of Loans to be prepaid and,
if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Class
Percentage of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.12, each such prepayment shall be applied to
the Loans of the applicable Class of Lenders in accordance with their respective
Applicable Class Percentages.

(ii) (1) If the Borrower makes a prepayment of any Term Loan pursuant to
Section 2.03(a) in connection with a Repricing Transaction or (2) the Term Loans
are otherwise subject to a Repricing Transaction, in each case, the Borrower
shall pay a premium in respect of the principal amount of Term Loans that are
subject to such prepayment or Repricing Transaction in an amount equal to 1.00%
of such principal amount if such prepayment or Repricing Transaction occurs
prior to the six month anniversary of the Closing Date. Each such prepayment
shall be applied to the principal installments of the applicable Loans in the
manner directed by the Borrower (or, if no such direction is provided, in the
direct order of maturity of such installments) for the benefit of the applicable
Class of the Lenders in accordance with their respective Applicable Class
Percentages.

(b) Mandatory. Until such time as the Outstanding Amount has been repaid in
full, the Outstanding Amount shall be permanently prepaid in the amounts set
forth below upon the occurrence of any of the following events:

(i) Within five (5) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(a), beginning for the period of the fiscal
year ending December 31, 2015, the Borrower shall prepay the Loans as hereafter
provided in an aggregate amount equal to (i) 25% of Excess Cash Flow for the
fiscal year covered by such financial statements less (ii) the amount of any

 

46



--------------------------------------------------------------------------------

voluntary prepayments made on the Term Loan during such fiscal year; provided,
however, if the Leverage Ratio as of the last day of such fiscal year is less
than 3.25 to 1.0, then the Borrower shall not be required to make the foregoing
payment for such fiscal year.

(ii) The Borrower shall prepay the Term Loans and, if so provided in the
Incremental Term Supplement applicable thereto, Incremental Term Loans, in an
aggregate amount equal to the Excess Asset Sale Proceeds at such time as
required by Section 7.04(b).

(iii) In the event of any Debt Issuance on or after the Closing Date, the
Borrower shall prepay the Term Loans and, if so provided in the Incremental Term
Supplement applicable thereto, Incremental Term Loans, in an aggregate amount
equal to 100% of all Net Cash Proceeds received therefrom within five
(5) Business Days of receipt of such Net Cash Proceeds.

(iv) If Net Cash Proceeds of Extraordinary Receipts received on or after the
Closing Date by any Loan Party exceed during any calendar year an amount equal
to $50,000,000 (the portion of such Net Cash Proceeds that exceeds $50,000,000
is herein referred to as “Excess Extraordinary Receipts”) the Borrower shall
prepay an aggregate amount of Term Loans and, if so provided in the Incremental
Term Supplement applicable thereto, Incremental Term Loans, equal to 100% of
such Excess Extraordinary Receipts within five (5) Business Days of receipt
thereof by such Loan Party; provided, however, that, for so long as no Event of
Default shall have occurred and be continuing, any Loan Party may reinvest such
Extraordinary Receipts in assets used in the businesses of the Borrower or its
Restricted Subsidiaries, and in such case any such Extraordinary Receipts that
have not been reinvested within 365 days from the receipt thereof shall be
immediately applied to the prepayment of the Term Loans and, if so provided in
the Incremental Term Supplement applicable thereto, Incremental Term Loans as
set forth herein; provided, further, that, if any Loan Party has entered into a
binding commitment to reinvest any portion of the Excess Extraordinary Receipts
in accordance with the foregoing proviso within such 365 day period, then the
prepayment using such portion of the Excess Extraordinary Receipts shall not be
required until the date that is 730 days after receipt of such Net Cash
Proceeds.

provided in each case, that if at the time that any such prepayment would be
required, the Parent or the Borrower is required to offer to repurchase any
other Indebtedness permitted to be incurred hereunder pursuant to the terms of
the documentation governing such Indebtedness with the Net Cash Proceeds of such
transaction or event (such Indebtedness required to be offered to be so
repurchased, “Other Applicable Indebtedness”), then the Parent or the Borrower,
as applicable, may apply such Net Cash Proceeds on a pro rata basis (determined
on the basis of the aggregate outstanding principal amount of the Term Loans
and, if so provided in the Incremental Term Loan Supplement applicable thereto,
Incremental Term Loans and Other Applicable Indebtedness at such time);
provided, further, that (A) the portion of such Net Cash Proceeds allocated to
the Other Applicable Indebtedness shall not exceed the amount of such Net Cash

 

47



--------------------------------------------------------------------------------

Proceeds required to be allocated to the Other Applicable Indebtedness pursuant
to the terms thereof, and the remaining amount, if any, of such Net Cash
Proceeds shall be allocated to the Term Loans and, if so provided in the
Incremental Term Loan Supplement applicable thereto, Incremental Term Loans in
accordance with the terms hereof to the prepayment of the Term Loans and, if
applicable, the Incremental Term Loans, and the amount of prepayment of the Term
Loans and, if applicable, the Incremental Term Loans, that would have otherwise
been required pursuant to this Section 2.03(b) shall be reduced accordingly and
(B) to the extent the holders of Other Applicable Indebtedness decline to have
such indebtedness repurchased or prepaid, the declined amount shall promptly
(and in any event within ten (10) Business Days after the date of such
rejection) be applied to prepay the Term Loans and, if so provided in the
Incremental Term Loan Supplement applicable thereto, Incremental Term Loans in
accordance with the terms hereof.

All Net Cash Proceeds not applied pursuant to this Section 2.03(b) or
Section 7.04(b) may be used by the Loan Parties and their respective
Subsidiaries for general corporate purposes.

(c) Each prepayment of Term Loans and, if so provided in the Incremental Term
Supplement applicable thereto, Incremental Term Loans, required to be made
pursuant to subsection (b) of this Section 2.03 shall be applied ratably to all
outstanding Term Loans (provided that any Class of Incremental Term Loans may
specify that one or more other Classes of Term Loans and Incremental Term Loans
may be prepaid prior to such Class of Incremental Term Loans) and, if so
provided in the Incremental Term Supplement applicable thereto, Incremental Term
Loans, and the principal repayment installments thereof shall be applied pro
rata. Within the foregoing parameters, prepayments shall be applied first to
Base Rate Loans and then to Eurodollar Rate Loans.

(d) If the Borrower is required to make a mandatory prepayment of Eurodollar
Rate Loans under this Section 2.03 at any time that is other than the end of the
current Interest Periods, and provided that no Default shall then exist, the
Borrower shall have the right, in lieu of making such prepayment in full prior
to the end of an Interest Period, to defer the making of such prepayment until
the last day of the current Interest Periods applicable thereto.

Section 2.04 Repayment of Loans. The Borrower agrees to repay to the Lenders in
quarterly installments of principal, each of which shall be equal to 0.25% of
the initial aggregate principal amount of the Term Loans. The first such payment
shall be made on September 30, 2014 and each subsequent payment shall be made
thereafter on the last Business Day of each March, June, September and December,
with a final payment due in respect of any Term Loans on the Maturity Date in an
amount equal to the Outstanding Amount of the applicable Class of Loans as of
such date. Each of the foregoing provisions in this Section 2.04 shall apply
equally to Incremental Term Loans unless otherwise provided in the applicable
Incremental Term Supplement. Each time that additional Loans are made pursuant
to increases in Commitments pursuant to Section 2.11, the amount of the
remaining installments of principal shall be adjusted so that each such
remaining installment is in an amount equal to 0.25% of the principal amount of
all Loans outstanding on the date that such additional Loans are made (including
the amount of the additional Loans made on such date).

 

48



--------------------------------------------------------------------------------

Section 2.05 Interest. (a) Subject to the provisions of Section 2.05(b),
(i) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
applicable Eurodollar Rate for such Interest Period plus the Applicable Rate;
and (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at Stated Maturity, by
acceleration or otherwise, such amount shall thereafter, bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at Stated Maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter, bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

Section 2.06 Fees. The Borrower agrees to pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

Section 2.07 Computation of Interest and Fees. All computations of interest for
Base Rate Loans determined by reference to the “prime rate” shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.09(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

49



--------------------------------------------------------------------------------

Section 2.08 Evidence of Debt. The Loans made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations hereunder. In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), Class, amount and maturity of its Loans and payments
with respect thereto.

Section 2.09 Payments Generally; Administrative Agent’s Clawback. (a) General.
All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage or Applicable Class Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 Noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds

 

50



--------------------------------------------------------------------------------

with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans; provided that if such demand is made after the time the
Borrower may request funding of available amounts of Base Rate Loans, such
payment by the Borrower shall not be due until the next succeeding Business Day.
If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower: Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Loan set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) are several and not

 

51



--------------------------------------------------------------------------------

joint. The failure of any Lender to make any Loan or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

Section 2.10 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Secured Obligations due and payable to such Lender hereunder and under the
other Loan Documents at such time in excess of its ratable share (according to
the proportion of (1) the amount of such Secured Obligations due and payable to
such Lender hereunder and under the other Loan Documents at such time to
(ii) the aggregate amount of the Secured Obligations due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Secured Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Secured Obligations owing (but not due and payable) to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such Secured
Obligations owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time to (ii) the aggregate amount of the
Secured Obligations owing (but not due and payable) to all Lenders hereunder and
under the other Loan Parties at such time) of payment on account of the Secured
Obligations owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time obtained by all of the Lenders at such
time then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of Secured
Obligations then due and payable to the Lenders or owing (but not due and
payable) to the Lenders hereunder or under the other Loan Documents, as the case
may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery without interest; and

 

52



--------------------------------------------------------------------------------

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), or (B) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than an assignment to the
Borrower or any Subsidiary or Affiliate thereof (as to which the provisions of
this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

Section 2.11 Increase in Commitments. (a) Request for Increase. Provided that no
Default or Event of Default shall have occurred and be continuing at such time
or would result therefrom, upon notice to the Administrative Agent (which shall
promptly notify the Lenders), the Borrower may at any time and from time to
time, request an increase in Loans (which increase may take the form of new term
loan commitments (“Incremental Term Commitments”) and loans (“Incremental Term
Loans”)) under an Incremental Term Facility in an aggregate amount not exceeding
the Available Incremental Amount; provided that any such request for an increase
shall be in a minimum amount of $50,000,000. At the time of sending such notice,
the Borrower (in consultation with the Administrative Agent) shall specify the
time period within which each Lender is requested to respond (which shall in no
event be less than ten (10) Business Days from the date of delivery of such
notice to such Lenders by the Administrative Agent). With respect to any
Incremental Term Facility, the Parent, the Borrower, the Administrative Agent
and the Incremental Term Lenders party thereto shall enter into a supplement to
this Agreement (an “Incremental Term Supplement”) and such Incremental
Term Supplement shall set forth the terms and conditions relating to any
Incremental Term Facility, which, to the extent that they are in the aggregate
materially more adverse to the Parent and its Restricted Subsidiaries than the
terms and conditions relating to the Term Facility, shall be reasonably
acceptable to the Administrative Agent (except to the extent that they are
consistent with clause (e) below).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment, and, if so, whether by an amount equal to, greater than, or less
than its ratable portion (based on such Lender’s Applicable Percentage in
respect of the Term Facility) of such requested increase. Any Lender not
responding within such time period shall be deemed to have declined to increase
its Commitment. The Borrower is entitled to elect, in its discretion,
Incremental Term Lenders from among the existing Lenders and any additional
banks, financial institutions and other institutional lenders or investors,
subject to the consent of (i) such proposed Incremental Term Lender and (ii) the
Administrative Agent (which consent shall not be unreasonably withheld). Subject
to the approval of the Administrative Agent (which approval shall not be
unreasonably withheld), the Borrower may also invite Eligible Assignees to
become Lenders pursuant to a joinder agreement in form and substance
satisfactory to the Administrative Agent and its counsel.

 

53



--------------------------------------------------------------------------------

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder.

(d) Effective Date and Allocations. If the Commitments and/or Loans are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders, including the proposed new lenders, as
applicable, of the final allocation of such increase and the Increase Effective
Date. Such amendment may be signed by the Administrative Agent on behalf of the
Lenders.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (1) the Borrower shall deliver to the Administrative Agent a
certificate dated as of the Increase Effective Date (in sufficient copies for
each Lender) signed by a Responsible Officer of the Borrower certifying that,
immediately after giving effect to such increase in Term Loans or Incremental
Term Facility, (A) the representations and warranties contained in Article V and
this Agreement are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.11, the representations and warranties contained
in subsection (a) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clause (a) of Section 6.01, and (B) no Default
or Event of Default shall have occurred and be continuing at such time or would
result from the increase in Term Loans or Incremental Term Facility on such
Increase Effective Date, (2) all fees and expenses of the Administrative Agent
and the Lenders in connection with such increase in Term Loans or Incremental
Term Facility shall have been paid on or prior to the Increase Effective Date to
the extent provided in the applicable Incremental Term Supplement, (3) with
respect to each Incremental Term Facility, such Incremental Term Facility shall
(i) not have a final maturity date earlier than the Maturity Date applicable to
the Term Facility or a Weighted Average Life to Maturity shorter than the
Weighted Average Life to Maturity of the Term Facility and (ii) be secured by
either a pari passu or junior lien on the Collateral, (4) the Applicable Rate
for the Incremental Term Loans shall be determined by the Borrower and the
lenders thereof; provided, that, in the case of any Incremental Term Loans that
are secured by a Lien on the Collateral that is pari passu with the Lien
securing the Term Loans, (A) in the event that the applicable margin for any
Incremental Term Loans Incurred under such Incremental Term Facility exceeds the
applicable margin for the Term Loans by more than 50 basis points, then the
Applicable Rate for the Term Loans shall be adjusted so that the applicable
margin for the Incremental Term Loans under such Incremental Term Facility does
not exceed the applicable margin for the Term Loans by more than 50 basis
points; provided, further, that the determination of the applicable margin for
the Term Loans and Incremental Term Loans under the Incremental Term Facility
shall include the following items: (x) interest

 

54



--------------------------------------------------------------------------------

rate margins and (y) original issue discount (“OID”) or upfront fees (which
shall be deemed to constitute like amounts of OID) payable to the Lenders in the
primary syndication thereof (with OID being equated to interest based on an
assumed four-year life to maturity) and shall exclude customary arrangement or
commitment fees payable to the arrangers (or their affiliates) of such loans and
(B) in the event that the Eurodollar Rate floor and/or Base Rate floor
applicable to the Incremental Term Facility is greater than the Eurodollar Rate
floor or Base Rate floor, respectively, applicable to the Term Loans, the
Eurodollar Rate floor and/or Base Rate floor applicable to the Term Loans shall
be adjusted to match such Eurodollar Rate floor or Base Rate floor applicable to
the Incremental Term Loans but only to the extent an increase in the Eurodollar
Rate floor or Base Rate floor applicable to the Term Loans would cause an
increase in the interest rate then in effect thereunder, and in such case the
Eurodollar Rate floor and Base Rate floor (but not the Applicable Rate)
applicable to the Term Loans shall be increased to the extent of such
differential between interest rate floors, and (5) subject to clause (4)(i), the
amortization schedule applicable to the Incremental Term Loans shall be
determined by the Borrower and the lenders thereof.

(f) Funding. On each Increase Effective Date, each applicable Lender or other
bank, financial institution or other institutional lender or investor that is
providing an Incremental Term Commitment shall make an Incremental Term Loan to
the Borrower in a principal amount equal to such Lender’s or Person’s
Incremental Term Commitment pursuant to the procedures set forth in
Section 2.02. Any Incremental Term Loan shall be a “Loan” for all purposes of
this Agreement and the other Loan Documents.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.10 or Section 10.01 to the contrary.

Section 2.12 Defaulting Lenders. (a) Adjustments. Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting lender,
to the extent permitted by applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative

 

55



--------------------------------------------------------------------------------

Agent; third, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.12(a)(ii) shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages, whereupon that Lender will cease
to be a Defaulting Lender; provided that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

Section 2.13 Discounted Voluntary Prepayments.

(a) Notwithstanding anything to the contrary in Section 2.03(a) (which shall not
be applicable to this Section 2.13), the Borrower shall have the right at any
time and from time to time to offer (a “Discounted Voluntary Prepayment Offer”)
to prepay Loans under the Facility at a discount to the par value of such Loans
and on a non pro rata basis (a “Discounted Voluntary Prepayment”) pursuant to
the procedures described in this Section 2.13; provided, however, that (A) any
Discounted Voluntary Prepayment shall be offered to all Lenders with Loans
outstanding on a pro rata basis (which such Lenders shall be allowed to offer
all or a part of such Lender’s Term Loans for prepayment), (B) no Default or
Event of Default has occurred and is continuing or would result from such
Discounted Voluntary Prepayment, (C) the Borrower shall deliver to the
Administrative Agent a certificate stating that (1) no Default or Event of
Default has occurred and is continuing or would result from such Discounted
Voluntary Prepayment, (2) each of the conditions to such Discounted Voluntary
Prepayment contained in this Section 2.13 has been satisfied and (3) none of
Parent, Borrower or any other Loan Party has any material Private Side
Information that has not been disclosed to the Lenders

 

56



--------------------------------------------------------------------------------

generally (other than those Lenders who have elected to not receive any Private
Side Information with respect to the Loan Parties) and (D) no more than one
Discounted Voluntary Prepayment Offer may be issued and pending at any one time
and no more than five Discounted Voluntary Prepayment Offers may be made in any
one Fiscal Year (in each case unless the Administrative Agent consents in its
reasonable discretion).

(b) The Borrower must terminate any Discounted Voluntary Prepayment Offer if
they fail to satisfy one or more of the conditions set forth above in
Section 2.13(a) that are required to be met at the time at which the Term Loans
would have been prepaid pursuant to such Discounted Voluntary Prepayment Offer.
If the Borrower commences any Discounted Voluntary Prepayment Offer (and all
relevant requirements set forth above that are required to be satisfied at the
time of the commencement of such Discounted Voluntary Prepayment Offer have in
fact been satisfied), and if at such time of commencement the Borrower
reasonably believes that all required conditions set forth above that are
required to be satisfied at the time of the consummation of such Discounted
Voluntary Prepayment Offer shall be satisfied, then the Borrower shall have no
liability to any Term Lender or any other Person for any termination of such
Discounted Voluntary Prepayment Offer as a result of their failure to satisfy
one or more of the conditions set forth above that are required to be met at the
time that otherwise would have been the time of consummation of such Discounted
Voluntary Prepayment Offer, and any such failure shall not result in any Default
or Event of Default hereunder. All Term Loans prepaid by the Borrower pursuant
to this Section 2.13 shall be accompanied by all accrued interest on the par
principal amount so prepaid to, but not including, the date of the Discounted
Voluntary Prepayment. The par principal amount of Term Loans prepaid pursuant to
this Section 2.13(b) shall be applied to reduce the final installment payment of
the Term B Repayment Amounts and New Term Loan Repayment Amounts, as the case
may be.

(c) Each Discounted Voluntary Prepayment Offer shall comply with the Auction
Procedures and any such other procedures established by the Auction Manager in
its reasonable discretion and agreed to by the Borrower.

(d) The Auction Manager acting in its capacity as such hereunder shall be
entitled to the benefits of the provisions of Article IX and Section 10.04 to
the same extent as if each reference therein to the “Administrative Agent” were
a reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable it to perform its responsibilities and duties in connection with each
Discounted Voluntary Prepayment Offer.

(e) This Section 2.13 shall neither (A) require the Borrower to undertake any
Discounted Voluntary Prepayment Offer nor (B) limit or restrict the Borrower
from making voluntary prepayments of Term Loans in accordance with
Section 2.03(a).

 

57



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01 Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments
on Account of Taxes. Any and all payments by or on account of any obligation of
any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then (A) the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below, (B) the Administrative Agent or such
Loan Party, to the extent required by such Laws, shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with such Laws, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes, the sum payable by the applicable Loan Party
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error. Each of the
Loan Parties shall also, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within ten
(Section 3.01) days after demand therefor, for any amount which a Lender for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.

 

58



--------------------------------------------------------------------------------

(ii) Each Lender shall, and does hereby, severally indemnify and shall make
payment in respect thereof within ten (10) days after demand therefor, (A) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (B) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (C) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender, that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), Section 3.01(e)(ii)(B) and
Section 3.01(e)(ii)(D) below) shall not be required if in the Lender’s
reasonable judgment such completion,

 

59



--------------------------------------------------------------------------------

execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

 

60



--------------------------------------------------------------------------------

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

61



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to such Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Secured Obligations.

Section 3.02 Illegality. If any Lender determines that any applicable Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the

 

62



--------------------------------------------------------------------------------

Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

Section 3.03 Inability to Determine Rates. (a) If in connection with any request
for a Eurodollar Rate Loan or a conversion to or continuation thereof, (A) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(A), “Impacted Loans”, or (B) the Administrative Agent or the Required Lenders
determine that for any reason the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended (to the extent of the affected Eurodollar Rate Loan or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loan or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent in consultation with the Borrower and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (3) any Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable Lending Office
to make, maintain or fund

 

63



--------------------------------------------------------------------------------

Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.

Section 3.04 Increased Costs; Reserves on Eurodollar Rate Loans. (a) Increased
Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of deposits with or
for the account of, or credit extended or participated in by, any Lender (except
any reserve requirement reflected in the Eurodollar Rate);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender,
the Borrower will pay to such Lender, as the case may be, such additional amount
or amounts as will compensate such Lender, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

64



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender, as the case may be, the amount shown as due on
any such certificate within five (5) Business Days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

Section 3.05 Compensation for Losses. Upon written demand of any Lender (with a
copy to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.

 

65



--------------------------------------------------------------------------------

Section 3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then at the request of the Borrower, such Lender
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or Section 3.04, as the case
may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender, as the case may be. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay Indemnified Taxes or any
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a) (or, with respect to a designation or assignment made pursuant
to Section 3.06(a)(i), if such designation or assignment is insufficient to
eliminate amounts payable pursuant to Section 3.01 or Section 3.04, as the case
may be), the Borrower may replace such Lender in accordance with Section 10.13.

Section 3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO LOANS

Section 4.01 Conditions of Lending. The obligation of each Lender to fund its
Term Loans hereunder is subject to satisfaction (or waiver made in compliance
with Section 10.01) of the following conditions precedent on the Closing Date:

(a) The Administrative Agent’s receipt of the following, each properly executed
by a Responsible Officer of the signing Loan Party, each dated the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and the Arrangers:

(i) executed counterparts of this Agreement and the Guaranty, by each Loan Party
party thereto;

 

66



--------------------------------------------------------------------------------

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) the Security Agreement, duly executed by each Loan Party, together with
all financing statements in appropriate form for filing necessary in order to
perfect the Liens created under the Security Agreement that name any Loan Party
as debtor;

(iv) a pledge agreement, in form reasonably satisfactory to the Administrative
Agent and its counsel (the “Pledge Agreement”), duly executed by Parent,
Borrower and any Loan Parties owning Equity Interests in any Restricted
Subsidiaries, together with certificates, if any, representing the Equity
Interests pledged thereby that constitute certificated securities (within the
meaning of Section 8-102(a)(4) of the UCC) accompanied by undated stock powers
executed in blank;

(v) such resolutions or organizational other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably request evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;

(vi) such documents and certifications as the Administrative Agent may
reasonably request to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing and in good standing in its
jurisdiction of organization;

(vii) a favorable opinion of McAfee & Taft, Oklahoma counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, in form and
substance reasonably satisfactory to the Administrative Agent;

(viii) a favorable opinion of Baker Botts L.L.P., counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, in form and substance
reasonably satisfactory to Administrative Agent;

(ix) audited financial statements of the Parent and its Consolidated
Subsidiaries for the fiscal year ending December 31, 2011, 2012 and 2013;

(x) forecasts prepared by management of the Parent, of consolidated balance
sheets and statements of income or operations and cash flows of the Parent and
its Subsidiaries for the fiscal years ending December 31, 2014 through 2016;

(xi) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Section 4.01(e), (f) and (g) have been
satisfied; (B) that there has been no event or circumstance since December 31,
2013 that has had or could be reasonably expected to have, either

 

67



--------------------------------------------------------------------------------

individually or in the aggregate, a Material Adverse Effect; (C) as to the
accuracy of the representation contained in Section 5.18; and (D) that borrowers
under the ABL Credit Agreement have availability thereunder of $100,000,000 or
more;

(xii) results of Lien searches in respect of the Loan Parties reasonably
requested by the Administrative Agent showing no liens other than Permitted
Liens and other Liens approved by the Administrative Agent; and

(xiii) evidence (in the form of “when issued” trading) that the Equity Interests
in Parent are publicly traded on a nationally recognized stock exchange.

(b) The Administrative Agent’s receive of evidence, in form and substance
reasonably satisfactory to the Administrative Agent, that substantially
simultaneously with the funding of the Term Loans hereunder, the Existing Credit
Agreement (excluding, for the avoidance of doubt, the Existing Letters of
Credit) is being terminated and paid in full and the Liens existing in favor of
administrative agent thereunder in and to the assets of the Loan Parties are
being released, including UCC-3 termination statements in appropriate form for
filing.

(c) (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.

(d) Unless waived by the Administrative Agent, the Borrower shall have paid all
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent and the Arrangers (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced two Business Days prior to the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings, to the extent included in such invoice (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

(e) (i) Each Loan Party shall have received all governmental, partner and third
party consents and approvals necessary for the consummation of the transactions
contemplated by this Agreement, which consents and approvals are in full force
and effect, (ii) no order, decree, judgment, ruling or injunction exists which
restrains the consummation of the transactions contemplated by this Agreement,
and (iii) there is no pending, or to the knowledge of the Borrower or any other
Loan Party, threatened, action, suit, investigation or proceeding that could
reasonably be expected to have a Material Adverse Effect.

(f) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct on
and as of the Closing Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date.

 

68



--------------------------------------------------------------------------------

(g) No Default shall exist, or would result from the funding of the Term Loans
or from the application of the proceeds thereof on the Closing Date.

(h) The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Parent and the Borrower represent and warrant to the Administrative Agent
and the Lenders that:

Section 5.01 Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than Liens
permitted hereunder) under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

Section 5.03 Governmental Authorization, Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the

 

69



--------------------------------------------------------------------------------

Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) or
(d) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents.

Section 5.04 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms.

Section 5.05 Financial Statements’ No Material Adverse Effect. (a) The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present the financial condition of the Parent and its
Subsidiaries on a consolidated basis as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Predecessors as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.

(b) The Interim Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the consolidated financial
condition of the Predecessors as of the date thereof and their combined results
of operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. Schedule 5.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries as of the date of such financial statements, including liabilities
for taxes, material commitments and Indebtedness.

(c) Since December 31, 2013 there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect (other than as may be reflected in the Interim
Financial Statements).

(d) The consolidated forecasted balance sheet, statements of income and cash
flows of the Parent and its Subsidiaries delivered pursuant to Section 4.01 or
Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Parent’s best estimate of its future financial condition and
performance.

Section 5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Parent or any of its Subsidiaries,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Parent or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or

 

70



--------------------------------------------------------------------------------

pertain to this Agreement or any other Loan Document or (b) either individually
or in the aggregate, if determined adversely, could reasonably be expected to
have a Material Adverse Effect.

Section 5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

Section 5.08 Ownership of Property; Liens.

(a) Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for Permitted
Liens and such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) Schedule 5.08(b) sets forth a complete and accurate list of all Liens on the
property or assets of each Loan Party and each of its Subsidiaries, other than
Permitted Liens, showing as of the date hereof the lienholder thereof, the
principal amount of the obligations secured thereby and the property or assets
of such Loan Party or such Subsidiary subject thereto. The property of each Loan
Party and each of its Subsidiaries is subject to no Liens, other than Liens set
forth on Schedule 5.08(b) and as otherwise permitted under Section 7.06.

(c) Schedule 5.08(c) sets forth a complete and accurate list of all real
property owned by each Loan Party and each of its Subsidiaries, showing as of
the date hereof the street address, county or other relevant jurisdiction,
state, record owner and book value thereof. Each Loan Party and each of its
Subsidiaries has good, marketable and insurable fee simple title to the real
property owned by such Loan Party or such Subsidiary, free and clear of all
Liens, other than Liens created or permitted by the Loan Documents.

(d) (i) Schedule 5.08(d)(i) sets forth a complete and accurate list of all
leases of real property under which any Loan Party or any Subsidiary of a Loan
Party is the lessee, showing as of the date hereof the street address, county or
other relevant jurisdiction, state, lessor, lessee, expiration date and annual
rental cost thereof. Each such lease is the legal, valid and binding obligation
of the lessor thereof, enforceable in accordance with its terms.

(ii) Schedule 5.08(d)(ii) sets forth a complete and accurate list of all leases
of real property under which any Loan Party or any Subsidiary of a Loan Party is
the lessor, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof. Each such lease is the legal, valid and binding obligation of the
lessee thereof, enforceable in accordance with its terms.

 

71



--------------------------------------------------------------------------------

(e) Schedule 5.08(e) sets forth a complete and accurate list of all Investments
held by any Loan Party or any Subsidiary of a Loan Party on the date hereof,
showing as of the date hereof the amount, obligor or issuer and maturity, if
any, thereof.

Section 5.09 Environmental Compliance.

(a) The facilities and properties owned, leased or operated by the Parent or any
of its Subsidiaries (the “Properties”) do not contain, and, to the knowledge of
the Parent or any of its Subsidiaries, have not previously contained, any
Hazardous Materials in amounts or concentrations or under circumstances that
collectively may or have given rise to any material Environmental Liability.

(b) Neither the Borrower nor any of its Subsidiaries has received or is aware of
any written, or to the knowledge of the Borrower or any of its Subsidiaries,
oral notice of violation, alleged violation, non-compliance, liability or
potential liability arising under or related to any Environmental Law or
Environmental Permit with regard to any of the Properties or the business
operated by the Borrower or any of its Subsidiaries (the “Business”), including
any such liability related to any properties where the Borrower or any of its
Subsidiaries provides or has provided any services, that could reasonably be
expected to have a Material Adverse Effect, nor does the Borrower or any of its
Subsidiaries have knowledge or reason to believe that any such notice will be
received or is being threatened.

(c) None of the Parent or any of its Subsidiaries or the Business disposed of,
sent or arranged for the transportation of any Hazardous Materials at or to a
site that pursuant to CERCLA, EPA has proposed to list or has listed on the NPL
or, to the knowledge of the Parent or any of its Subsidiaries, on CERCLIS or any
comparable state Superfund program, and none of the of the Parent or any of its
Subsidiaries or the Business has transported from or disposed of, or generated,
treated, stored, Hazardous Material on or from the Properties, or transported
from or disposed of, or generated, treated, stored, Hazardous Materials on or
from any properties where any of the Parent or any of its Subsidiaries or the
Business provides or has provided any services, that individually or in the
aggregate has or could reasonably be expected to have resulted in a material
violation of Environmental Laws or Environmental Permits.

(d) Except as set forth on Schedule 5.09(d), no material judicial proceeding or
governmental or administrative proceeding is pending or, to the knowledge of the
Parent or any of its Subsidiaries, threatened, under any Environmental Law to
which the Parent or any of its Subsidiaries is or could reasonably be expected
to be named as a party with respect to the Business or that pertains in any way
to the Properties or the properties where the Parent or any of its Subsidiaries
or the Business provides or has provided any services, nor are there any
material administrative or judicial consent decrees or other decrees, consent
orders, or other orders outstanding under any Environmental Law or Environmental
Permit with respect to the Parent or any of its Subsidiaries or the Business or,
to the knowledge of the Parent or any of its Subsidiaries, that pertain in any
way to the Properties or the properties where the Parent or any of its
Subsidiaries or the Business provides or has provided any services.

 

72



--------------------------------------------------------------------------------

(e) There has been no release or threat of release of Hazardous Materials at or
from the Properties, or at or from the properties where the Parent or any of its
Subsidiaries or the Business provides or has provided any services, either
arising from or related to the operations of the Parent or any of its
Subsidiaries or the Business or, to the knowledge of the Parent or any of its
Subsidiaries, arising from the actions of any other Person, in each case for
which Environmental Law or any Environmental Permit requires further notice or
response action by the Parent or any of its Subsidiaries or the Business that
could reasonably be expected to give rise to material Environmental Liability.

(f) Except as set forth on Schedule 5.09(f), the Borrower and all of its
Subsidiaries are in material compliance with and are not in material violation
of, and to the knowledge of the Borrower or any of its Subsidiaries, have in the
last five years been in material compliance with and not in material violation
of all Environmental Laws and Environmental Permits, including without
limitation, with respect to the Properties and all operations at the Properties,
the properties where the Borrower or any of its Subsidiaries provides or has
provided any services and all operations at these properties and more generally
the Business.

(g) None of the Borrower or any of its Subsidiaries has assumed any liability of
any other Person under Environmental Laws, other than as a result of a merger or
consolidation of such Person into the Borrower or any of its Subsidiaries or in
connection with an asset acquisition, and then only with respect to the acquired
assets, in each case where the transaction either did not result in the
assumption of any known material Environmental Liability or could not reasonably
be expected to give rise to a Material Adverse Effect.

Section 5.10 Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies, in such
amounts (after giving effect to any self-insurance in respect of workmen’s
compensation or similar statutory obligations compatible with the following
standards), with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.

Section 5.11 Taxes. The Borrower and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement other than the Tax Sharing Agreement as
described in the Spin Off Registration Statement.

Section 5.12 ERISA Compliance. (a) The Borrower, its Subsidiaries and each ERISA
Affiliate have maintained each Plan (other than a Multiemployer Plan) in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other Federal or state laws.

 

73



--------------------------------------------------------------------------------

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) Except as could not, either individually or in the aggregate, reasonably be
expected to cause a Material Adverse Effect: (i) no ERISA Event has occurred,
and neither the Borrower nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) the Borrower and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (iii) as of
the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and neither the Borrower nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) neither the Borrower nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan
has been terminated by the plan administrator thereof nor by the PBGC, and no
event or circumstance has occurred or exists that could reasonably be expected
to cause the PBGC to institute proceedings under Title IV of ERISA to terminate
any Pension Plan.

Section 5.13 Subsidiaries: Equity Interests; Loan Parties. As of the Closing
Date, no Loan Party has any Subsidiaries other than those specifically disclosed
in Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by a Loan Party in the amounts specified on Part (a) of Schedule
5.13 free and clear of all Liens except those created under the Collateral
Documents. As of the Closing Date, no Loan Party has any equity investments in
any other corporation or entity other than those specifically disclosed in Part
(b) of Schedule 5.13. As of the Closing Date, set forth on Part (d) of Schedule
5.13 is a complete and accurate list of all Loan Parties, showing as of the
Closing Date (as to each Loan Party) the jurisdiction of its incorporation, the
address of its principal place of business and its U.S. taxpayer identification
number or, in the case of any non-U.S. Loan Party that does not have a U.S.
taxpayer identification number, its unique identification number issued to it by
the jurisdiction of its incorporation. The copy of the charter of each Loan
Party and each amendment thereto provided pursuant to Section 4.01(a)(vi) is a
true and correct copy of each such document, each of which is valid and in full
force and effect.

Section 5.14 Margin Regulations; Investment Company Act. (a) The Borrower is not
engaged and will not engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. Following the application of the proceeds
of each Borrowing, not more than 25% of the value of the assets (either of the
Borrower only or of the Parent and its Subsidiaries on a consolidated basis)
subject

 

74



--------------------------------------------------------------------------------

to the provisions of Section 7.04 and Section 7.07 or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is, or is required to be, registered as an “investment company” under the
Investment Company Act of 1940.

Section 5.15 Disclosure. The Parent has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected information, the Parent represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

Section 5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

Section 5.17 Intellectual Property; Licenses, Etc. Each Loan Party and each of
its Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights that are material and are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person. To the best knowledge of the
Parent, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party or any of its Subsidiaries infringes upon any rights
held by any other Person.

Section 5.18 Solvency. (a) The aggregate assets (after giving effect to amounts
that could reasonably be received by reason of indemnity, offset, insurance or
any similar arrangement), at a fair valuation, of the Borrower and its
Subsidiaries, taken as a whole, will exceed the aggregate Indebtedness of the
Parent and its Subsidiaries on a consolidated basis, as the Indebtedness becomes
absolute and matures, (b) the Parent and the other Loan Parties, on a
consolidated basis, will not have incurred or intended to incur, and do not
believe that they will incur, Indebtedness beyond their ability to pay such
Indebtedness (after taking into account the timing and amounts of cash to be
received by the Parent and the other Loan Parties and the amounts to be payable
on or in respect of its liabilities, and giving effect to amounts that could

 

75



--------------------------------------------------------------------------------

reasonably be received by reason of indemnity, offset, insurance or any similar
arrangement) as such Indebtedness becomes absolute and matures and (c) the
Parent and the other Loan Parties, on a consolidated basis, will not have (and
will have no reason to believe that they will have thereafter) unreasonably
small capital for the conduct of its business.

Section 5.19 Casualty, Etc. Neither the businesses nor the properties of any
Loan Party or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 5.20 Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Parent or any of its
Subsidiaries as of the Closing Date and neither the Parent nor any Subsidiary
has suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years.

Section 5.21 Collateral Documents. Except as expressly contemplated by the
Collateral Documents, the provisions of the Collateral Documents are effective
to create in favor of the Administrative Agent for the benefit of the Secured
Parties a legal, valid and enforceable first priority Lien (subject to Permitted
Liens) on all right, title and interest of the respective Loan Parties in the
Collateral described therein.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, other than contingent
or inchoate Obligations, the Parent or the Borrower, as applicable, shall, and
shall cause each Loan Party, as applicable, to:

Section 6.01 Financial Statements. Deliver to the Administrative Agent and, upon
request of the Administrative Agent, to each Lender:

(a) as soon as available, but in any event within 10 Business Days after the
applicable date by which Parent would have been required to file the same with
the SEC (as if it were a non-accelerated filer under the Exchange Act and taking
into account any extension of time, deemed filing date or safe harbor that would
be available to such a filer), (i) a consolidated balance sheet of the Parent
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit; and (ii) to the extent that there are
any Unrestricted Subsidiaries at such fiscal year end, additional

 

76



--------------------------------------------------------------------------------

information regarding such Unrestricted Subsidiaries as Administrative Agent may
request, such consolidated statements to be certified by chief executive
officer, chief financial officer, treasurer or controller of the Parent as being
fairly stated in all material respects;

(b) as soon as available, but in any event within 10 Business Days after the
applicable date by which Parent would have been required to file the same with
the SEC (as if it were a non-accelerated filer under the Exchange Act taking
into account any extension of time, deemed filing date or safe harbor that would
be available to such a filer, a consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal quarter and for the portion of the Parent’s fiscal year
then ended, and, to the extent there are any Unrestricted Subsidiaries as of the
end of such fiscal quarter, additional information regarding such Unrestricted
Subsidiaries as Administrative Agent may request, such consolidated statements
to be certified by the chief executive officer, chief financial officer,
treasurer or controller of the Parent as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Parent and its Subsidiaries (or of the Loan Parties, if applicable) in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and

(c) at the time of the delivery of information under Section 6.01(a) or (b), a
narrative report and management’s discussion and analysis of the financial
condition and results of operations of the Borrower for such period, as compared
to amounts for the previous period, to the extent applicable, in a form
reasonably satisfactory to the Administrative Agent.

Section 6.02 Certificates, Other Information. Deliver to the Administrative
Agent, and upon request by the Administrative Agent, to each Lender, in form and
detail satisfactory to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended June 30, 2014), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower;

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party by independent accountants in connection with the accounts or
books of any Loan Party or any of its Subsidiaries, or any audit of any of them;

(c) promptly after the same are made available to the stockholders of the
Parent, copies of each annual report, proxy or financial statement or other
official or formal report or official or formal communication sent to the
stockholders of the Parent, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower or Parent may
file or be required to file with the SEC under Section 13 or 15(d) of the
Exchange Act, or with any national securities exchange, and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

 

77



--------------------------------------------------------------------------------

(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(e) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;

(f) not later than five Business Days after receipt thereof by any Loan Party or
any Subsidiary thereof, copies of all notices, requests and other documents
(including amendments, waivers and other modifications) so received under or
pursuant to any instrument, indenture, loan or credit or similar agreement or
under or pursuant to any Transaction Document that relates to any breach or
default (including any cross default) by any party to any Transaction Document
in an amount which, in the aggregate, exceeds the Threshold Amount, or any other
event that could materially impair the value of the interests of the rights of
any Loan Party under any Transaction Document or otherwise have a Material
Adverse Effect and, from time to time upon request by the Administrative Agent,
such information and reports regarding such instruments, indentures and loan and
credit and similar agreements as the Administrative Agent may reasonably
request;

(g) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in the Mortgages to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law; and

(h) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website
on the Internet at the website address listed on Schedule 10.02; or (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any

 

78



--------------------------------------------------------------------------------

such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the Compliance Certificates required by Section 6.02(a)
to the Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, Syndtrack or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

Section 6.03 Notices. Promptly notify the Administrative Agent and, upon request
by the Administrative Agent, each Lender:

(a) of the occurrence of any Default;

(b) of any matter, including (i) breach or non-performance of or any default
under, a Contractual Obligation of the Parent or any Subsidiary; (ii) any
dispute, litigation, investigation, proceeding or suspension between the Parent
or any Subsidiary and any Governmental Authority; or (iii) the commencement of,
or any material development in, any litigation or proceeding affecting the
Parent or any Subsidiary, including pursuant to any applicable Environmental
Laws, which in any of the above instances, has resulted or would reasonably be
expected to result in a Material Adverse Effect;

(c) of the occurrence of any ERISA Event; and

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof.

 

79



--------------------------------------------------------------------------------

Each notice pursuant to Section 6.03 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

Section 6.04 Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Parent or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and
(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

Section 6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or Section 7.07; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

Section 6.06 Maintenance of Properties. (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

Section 6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance in respect of workmen’s
compensation or similar statutory obligations compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons and shall use commercially reasonable efforts to provide that the
insurance provider with respect thereto shall provide for not less than 30 days’
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance.

Section 6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order,

 

80



--------------------------------------------------------------------------------

writ, injunction or decree is being contested in good faith by appropriate
proceedings diligently conducted; or (b) the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect.

Section 6.09 Books and Records. (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Parent or such Loan Party, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Parent or such Loan Party, as the case may be.

Section 6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender (coordinated through the
Administrative Agent) to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.

Section 6.11 Use of Proceeds. Use the proceeds of the Loans for (i) the payment
of a dividend or distribution to Parent in an amount sufficient to allow the
repayment of the Existing Credit Agreement, (ii) the payment of fees and
expenses in connection with this Agreement and the Loan Documents, and
(iii) general corporate purposes not in contravention of any Law or of any Loan
Document.

Section 6.12 Covenant to Guarantee Obligations and Give Security. (a) With
respect to any Domestic Subsidiary of the Parent that is (x) a new Domestic
Subsidiary created or acquired after the Closing Date by any Loan Party that is
neither an Immaterial Subsidiary nor an Unrestricted Subsidiary, (y) a Loan
Party that ceases to be an Immaterial Subsidiary or (z) a Domestic Subsidiary
that ceases to be an Unrestricted Subsidiary, promptly (i) cause such Domestic
Subsidiary (A) to become a party to the Guaranty and (B) to deliver to the
Administrative Agent documents with respect to such Subsidiary, of the type
described in Section 4.01(a)(v) and (vi), and (ii) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent. If, within fourteen (14) days after the Closing Date, Administrative
Agent has not received evidence, in form and substance reasonably satisfactory
to Administrative Agent, that Thunder Oilfield Services, L.L.C. has either been
dissolved or has been merged with and into a Loan Party (with such Loan Party as
the surviving entity), the Borrower will cause Thunder Oilfield Services, L.L.C.
to comply with the provisions of this Section 6.12 as if it were a newly formed
Domestic Subsidiary.

(b) Promptly deliver and cause each Subsidiary Guarantor to promptly deliver, to
further secure the Secured Obligations, whenever requested by Administrative
Agent in its sole

 

81



--------------------------------------------------------------------------------

and absolute discretion, deeds of trust, mortgages, chattel mortgages, security
agreements, flood hazard certification, title searches, financing statements and
other Collateral Documents in form and substance satisfactory to Administrative
Agent for the purpose of granting, confirming, and perfecting first and prior
liens or security interests, subject only to Permitted Liens, on all real
property with an individual net book value equal to or greater than $7,500,000,
equipment and fixtures now owned or hereafter acquired by such Person, and all
Equity Interests in Subsidiaries together with such officers certificates and
legal opinions as requested by Administrative Agent to evidence the
authorization validity and enforceability of such documents. In furtherance
thereof, the Borrower shall (i) notify Administrative Agent as soon as possible
but not later than ten (10) Business Days after any acquisition (whether by
purchase, lease or otherwise) of material assets of the types described above by
the Borrower or any Subsidiary and (ii) at the time of the delivery of the
financial statements pursuant to Section 6.01, deliver a report reflecting any
material assets of the types described above acquired during the preceding
fiscal quarter. The Borrower shall deliver such Collateral Documents requested
pursuant to this Section 6.12 otherwise promptly and in no event later than 60
days after a request by the Administrative Agent or such later time as may be
consented to by the Administrative Agent, in its sole discretion.
Notwithstanding anything to the contrary contained herein, none of the Loan
Parties will be required to take any action necessary or desirable to create or
perfect a security interests in any assets if the Administrative Agent
reasonably agrees that the costs of taking such action are excessive in relation
to the value afforded to the Secured Parties of creating or perfecting such
security interest.

(c) From time to time, execute and deliver, or cause to be executed and
delivered, such additional mortgages, deeds of trust, chattel mortgages,
security agreements, financing statements, reports, instruments, legal opinions,
certificates or documents, all in form and substance satisfactory to the
Administrative Agent, and take all such actions as may be requested hereunder or
as the Administrative Agent may reasonably request for the purposes of
correcting any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, or
implementing or effectuating the provisions of this Agreement and the other Loan
Documents, or of more fully perfecting or renewing the rights of the
Administrative Agent and the Lenders with respect to the Collateral (or with
respect to any additions thereto or replacements or proceeds thereof or with
respect to any other property or assets hereafter acquired by the Borrower or
any Loan Party) pursuant hereto or thereto. Upon the exercise by the
Administrative Agent or any Lender of any power, right, privilege or remedy
pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording qualification or authorization of any Governmental
Authority, the Borrower will promptly execute and deliver, or will cause the
execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Administrative Agent or such Lenders may be
required to obtain from the Parent or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.

(d) Notwithstanding anything to the contrary contained herein, upon the
formation or acquisition by a Loan Party of any direct Subsidiary after the
Closing Date that is a CFC, then the Parent shall or shall cause such Loan
Party, promptly after such formation or acquisition, to execute and deliver to
the Administrative Agent a pledge, in form and substance satisfactory to the
Administrative Agent, encumbering not less than 65%, but never an amount equal
to or more than, 66-2/3% of the Equity Interests representing the voting power
of all classes of Equity Interests of such CFC.

 

82



--------------------------------------------------------------------------------

Section 6.13 Environmental Laws. (a) Comply, and cause each of its Subsidiaries
to comply, in all material respects with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws as well as all contractual obligations and agreements with respect to
environmental remediation or other environmental matters.

(b) Conduct and complete, and cause each of its Subsidiaries to conduct and
complete, all investigations, studies, sampling and testing, and all remedial,
removal and other actions required under Environmental Laws and promptly comply
in all material respects with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws unless being contested in
good faith by appropriate proceedings that are diligently conducted in
accordance with Environmental Laws.

(c) Promptly furnish to the Administrative Agent all written notices of
violation, orders, claims, citations, complaints, penalty assessments, suits or
other proceedings received by the Parent or any of its Subsidiaries of which it
has notice, pending or threatened against any the Parent or any of its
Subsidiaries, by any Governmental Authority with respect to any alleged
violation of or non-compliance in any material respect with any Environmental
Laws or any permits, licenses or authorizations in connection with its ownership
or use of its properties or the operation of its Business.

(d) Promptly furnish to the Administrative Agent all requests for information,
notices of claim, demand letters, and other notifications, received by the
Parent or any of its Subsidiaries in connection with its ownership or use of its
properties or the conduct of its Business, relating to potential responsibility
which could if adversely determined result in material fines against or
liability of the Parent or any of its Subsidiaries with respect to any
investigation or clean-up of Hazardous Material at any location.

Section 6.14 Designation and Conversion of Unrestricted Subsidiaries.

(a) Unless designated as an Unrestricted Subsidiary as of the date hereof on
Schedule 6.14 or thereafter in compliance with Section 6.13(b), any Person that
is or becomes a Subsidiary of the Parent shall not be classified as an
Unrestricted Subsidiary.

(b) The Board of the Parent may designate any Restricted Subsidiary of the
Parent to be an Unrestricted Subsidiary if that designation would not cause a
Default. If a Restricted Subsidiary of Parent is designated as an Unrestricted
Subsidiary, the aggregate fair market value of all outstanding Investments owned
by the Parent and its Restricted Subsidiaries in the Subsidiary designated as an
Unrestricted Subsidiary will be deemed to be an Investment made as of the time
of the designation and will reduce the amount available for Restricted Payments
under Section 7.01(a)(3) or represent Permitted

 

83



--------------------------------------------------------------------------------

Investments, as determined by the Parent. That designation will only be
permitted if the Investment would be permitted at that time and if the
Subsidiary so designated otherwise meets the definition of an Unrestricted
Subsidiary; provided, however, that Section 7.03 need not be complied with if
the Subsidiary to be so designated has total assets of $1,000 or less.

(c) The Board of the Parent may at any time designate any Unrestricted
Subsidiary to be a Restricted Subsidiary if (1) all Indebtedness, Liens and
Investments of such Subsidiary outstanding or in existence immediately following
such designation would, if incurred or made at such time by a Restricted
Subsidiary of the Parent, have been permitted to be incurred or made for all
purposes of this Agreement and (2) no Default or Event of Default would be in
existence following such designation.

Section 6.15 Anti-Corruption Laws. Conduct its business in compliance with the
United States Foreign Corrupt Practices Act of 1977 and other applicable
anti-corruption laws and maintain policies and procedures designed to promote
and achieve compliance with such laws.

Section 6.16 Post-Closing Requirements. Borrower shall deliver, or shall cause
to be delivered, the documents and other deliverables, and evidence of the
occurrence of the events listed on Schedule 6.16, in the time periods provided
for therein.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, other than contingent
or inchoate Obligations, the Parent, the Borrower and each Loan Party, as
applicable, covenants and agrees that:

Section 7.01 Limitation on Restricted Payments.

(a) The Parent will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly:

(i) declare or pay any dividend or make any other payment or distribution on
account of the Parent’s or any of its Restricted Subsidiaries’ Equity Interests
(including, without limitation, any payment by the Parent or any Restricted
Subsidiary in connection with any merger or consolidation involving the Parent
or any of its Restricted Subsidiaries) or to the direct or indirect holders of
the Parent’s or any of its Restricted Subsidiaries’ Equity Interests in their
capacity as such (other than dividends or distributions payable in Equity
Interests (other than Disqualified Stock) of the Parent or payable to the Parent
or a Restricted Subsidiary of the Parent);

(ii) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Parent) any Equity Interests of the Parent or any direct or indirect parent of
the Parent (except in

 

84



--------------------------------------------------------------------------------

exchange for Equity Interests (other than Disqualified Stock) of the Parent and
except for any such Equity Interests owned by the Parent or any Restricted
Subsidiary of the Parent);

(iii) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value any Subordinated Indebtedness of the
Parent or any Restricted Subsidiary of the Parent, except (A) a payment of
interest or principal within one year of the Stated Maturity thereof or
(B) payments on Indebtedness owed to the Parent or a Restricted Subsidiary of
the Parent; or

(iv) make any Restricted Investment;

(all such payments and other actions set forth in clauses (i) through (iv) above
being collectively referred to as “Restricted Payments”) unless, at the time of
and after giving effect to such Restricted Payment:

(1) no Default or Event of Default has occurred and is continuing or would occur
as a consequence of such Restricted Payment;

(2) the Parent could, at the time of such Restricted Payment and after giving
pro forma effect thereto as if such Restricted Payment had been made at the
beginning of the applicable four-quarter period, incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 7.03(a); and

(3) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Parent or any of its Restricted Subsidiaries
since the Closing Date (excluding Restricted Payments permitted by clauses (i),
(ii), (iv), (v), (vi), (vii), (viii), (ix), (x), (xi), (xii), (xiii), (xiv) and
(xvi) of Section 7.01(b)) after the date hereof is less than the sum (the
“Restricted Payments Basket”), without duplication, of:

(A) 50% of the Consolidated Net Income of the Parent on a cumulative basis
during the period (taken as one accounting period) beginning on April 1, 2014
and ending on the last day of the Parent’s last fiscal quarter ending prior to
the date of such proposed Restricted Payment for which internal financial
statements are available (or, if such Consolidated Net Income for such period is
a deficit, less 100% of such deficit), plus

(B) 100% of the aggregate net cash proceeds received by the Parent (including
the fair market value of any Permitted Business or long-term assets that are
used or useful in a Permitted Business to the extent acquired in consideration
of Equity Interests of the Parent (other than Disqualified Stock)) since the
date of this Agreement as a contribution to its common equity capital or from
the issue or sale of Equity Interests of the Parent (other than Disqualified
Stock) or from the issue or sale of convertible or exchangeable Disqualified
Stock or convertible or exchangeable debt securities of the Parent that have
been converted into or exchanged for Equity Interests (other than Disqualified
Stock) of the Parent (other than Equity Interests (or Disqualified Stock or debt
securities) sold to a Restricted Subsidiary of the Parent), plus

 

85



--------------------------------------------------------------------------------

(C) 100% of the aggregate amount by which Indebtedness (other than any
Subordinated Indebtedness or Indebtedness held by a Subsidiary of the Parent) of
the Parent or any Restricted Subsidiary is reduced on the Parent’s consolidated
balance sheet upon the conversion or exchange subsequent to the date of this
Agreement of any such Indebtedness convertible or exchangeable for Capital Stock
(other than Disqualified Stock) of the Parent (plus the amount of any accrued
interest then outstanding on such Indebtedness to the extent the obligation to
pay such interest is extinguished less the amount of any cash, or the fair
market value of any property (as determined in good faith by an officer of the
Parent), distributed by the Parent upon such conversion or exchange); provided,
however, that the foregoing amount shall not exceed the net cash proceeds
received by the Parent or any Restricted Subsidiary from the sale of such
Indebtedness (excluding net cash proceeds from sales to a Restricted Subsidiary
of the Parent), plus

(D) an amount equal to the sum of (i) the net reduction in Restricted
Investments made by the Parent or any Restricted Subsidiary in any Person
resulting from repurchases, repayments or redemptions of such Investments by
such Person and proceeds (including the fair market value of marketable
securities or other property) realized on the sale or other disposition of any
Restricted Investments and proceeds representing the return of capital
(excluding dividends and distributions to the extent included in Consolidated
Net Income), in each case received by the Parent or any Restricted Subsidiary
since the date of this Agreement, and (ii) to the extent such Person is an
Unrestricted Subsidiary, the portion (proportionate to the Parent’s equity
interest in such Subsidiary) of the fair market value of the net assets of such
Unrestricted Subsidiary at the time such Unrestricted Subsidiary is designated a
Restricted Subsidiary; provided, however, that to the extent the foregoing sum
exceeds, in the case of any such Person or Unrestricted Subsidiary, the amount
of Restricted Investments previously made (and treated as a Restricted Payment)
by the Parent or any Restricted Subsidiary in such Person or Unrestricted
Subsidiary since the date of this Agreement, such excess shall not be included
in this clause (d) unless the amount represented by such excess has not been and
will not be taken into account in one of the foregoing clauses (a) through (c).

(b) Section 7.01(a) will not prohibit:

(i) the payment of a dividend or distribution on the Closing Date to the Parent
in the amount of the net proceeds of the Term Loans made on the Closing Date to
be used for the repayment of the Existing Credit Agreement;

(ii) the payment of any dividend or distribution to the Parent to allow the
Parent to provide for or make periodic interest payments on the 2022 Notes;

(iii) the payment of any dividend or distribution or the consummation of any
redemption within 60 days after the date of its declaration or giving of
redemption notice, as the case may be, if at the date of declaration or notice
the payment would have complied with the provisions of this Agreement;

 

86



--------------------------------------------------------------------------------

(iv) the making of any Restricted Payment in exchange for, or out of the Net
Cash Proceeds of, the substantially concurrent contribution (other than from a
Restricted Subsidiary of the Parent) to the equity capital of the Parent or sale
(other than to a Restricted Subsidiary of the Parent) of the Parent’s Equity
Interests (other than Disqualified Stock), with such payment being deemed
“substantially concurrent” if made not more than 120 days after such
contribution to equity capital or sale of Equity Interests of the Parent;
provided, however, that the amount of any such Net Cash Proceeds that are
utilized for any such Restricted Payment will be excluded from the calculation
of the Restricted Payments Basket;

(v) the defeasance, redemption, repurchase, retirement or other acquisition of
Subordinated Indebtedness of the Parent or any Subsidiary Guarantor, with the
Net Cash Proceeds from an incurrence of, or in exchange for, Permitted
Refinancing Indebtedness;

(vi) the declaration or payment of any dividend or distribution by a Restricted
Subsidiary of the Parent to the holders of its Equity Interests on a pro rata
basis or on a basis more favorable to the Parent or any Restricted Subsidiary of
SSE than to the other holders of its Equity Interests;

(vii) the repurchase, redemption or other acquisition or retirement for value of
any Equity Interests of the Parent or any Restricted Subsidiary of the Parent
pursuant to any director or employee equity subscription agreement or equity
option agreement or other management incentive plan, director or employee
compensation agreement or employee benefit plan or to satisfy obligations under
any Equity Interests appreciation rights or option plan or similar arrangement;
provided that the aggregate price paid for all such repurchased, redeemed,
acquired or retired Equity Interests may not exceed $5.0 million in any calendar
year, with unused amounts in any calendar year being permitted to be carried
over to succeeding calendar years subject to a maximum of $20,000,000 in any
calendar year; provided, however, that such amount in any calendar year may be
increased by an amount not to exceed:

(A) the Net Cash Proceeds received by the Parent or any of its Restricted
Subsidiaries from the issuance and sale of Equity Interests (other than
Disqualified Stock) of the Parent or any direct or indirect parent of the Parent
(to the extent contributed to the Parent) to officers, directors or employees of
the Parent and its Restricted Subsidiaries or any direct or indirect parent of
the Parent that occurs after the date of this Agreement (provided that the
amount of any such Net Cash Proceeds utilized for any such Restricted Payment
will be excluded from the calculation of the Restricted Payments Basket); plus

(B) the Net Cash Proceeds of any “key man” life insurance policies received by
the Parent or any direct or indirect parent of the Parent (to the extent
contributed to the Parent) or the Restricted Subsidiaries after the date of this
Agreement that have not been applied to the payment of Restricted Payments
pursuant to this clause (vii);

 

87



--------------------------------------------------------------------------------

provided that the Parent may elect to apply all or any portion of the aggregate
increase contemplated by clauses (A) and (B) above in any calendar year; and
provided, further, that cancellation of Indebtedness owing to the Parent or any
Restricted Subsidiary from any present or former officer, director or employee
of the Parent, any Restricted Subsidiary or the direct or indirect parents of
the Parent in connection with a repurchase of Equity Interests of the Parent or
any of its direct or indirect parents will not be deemed to constitute a
Restricted Payment for purposes of this covenant or any other provision hereof;

(viii) the purchase, repurchase, redemption or other acquisition or retirement
for value of Equity Interests deemed to occur upon the exercise of options,
warrants, incentives, rights to acquire Equity Interests or other convertible
securities if such Equity Interests represent a portion of the exercise or
exchange price thereof, and any purchase, repurchase, redemption or other
acquisition or retirement for value of Equity Interests made in lieu of
withholding taxes in connection with any exercise or exchange of options,
warrants, incentives or rights to acquire Equity Interests;

(ix) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of any Subordinated Indebtedness pursuant to the provisions
of such Subordinated Indebtedness upon a Change of Control, at a purchase price
not greater than 101% of the principal amount of such Subordinated Indebtedness,
or an Asset Sale, at a purchase price not greater than 100% of the principal
amount of such Subordinated Indebtedness, after, in the case of an Asset Sale,
the Parent shall have complied with the requirements of Section 7.04(b)(i);

(x) the purchase by the Parent of fractional shares arising out of stock
dividends, splits, combinations or business combinations or conversion of
securities exercisable or convertible into Equity Interests of the Parent;

(xi) the acquisition in open-market purchases of the Parent’s Equity Interests
for matching contributions to the Parent’s employee retirement, stock purchase
and deferred compensation plans in the ordinary course of business;

(xii) the declaration and payment of dividends on Disqualified Stock of the
Parent or any Preferred Stock of any Restricted Subsidiary of the Parent issued
in accordance with this Agreement to the extent such dividends are included in
the calculation of Fixed Charges;

(xiii) dividends, payments and other distributions pursuant to a tax sharing
agreement or other similar arrangement to any equity owner of the Parent or to
any Person with whom the Parent and its Restricted Subsidiaries file a
consolidated, combined or similar tax return or with which the Parent and its
Restricted Subsidiaries are part of a consolidated, combined or similar group
for tax purposes, provided that such dividends, payments and distributions do
not exceed the amount of taxes the Parent and its Restricted Subsidiaries
collectively would have to pay on a stand-alone basis as a separate corporate
taxable entity;

 

88



--------------------------------------------------------------------------------

(xiv) payments to dissenting stockholders pursuant to applicable law in
connection with a consolidation, merger or transfer of assets that complies with
Section 7.07;

(xv) Restricted Payments attributable or arising in connection with the Spin Off
Transactions and related transactions thereto pursuant to agreements or
arrangements in effect on the Closing Date (including the Spin Off Documents) on
substantially the terms described in the Spin Off Registration Statement or any
amendment, modification or supplement thereto or replacement thereof, as long as
the terms of such agreement or arrangement, as so amended, modified,
supplemented or replaced, are not materially more disadvantageous to Parent and
its Restricted Subsidiaries, taken as a whole, than the terms of such agreement
or arrangement described in the Spin Off Registration Statement;

(xvi) other Restricted Payments in an aggregate amount since the date of this
Agreement not to exceed the greater of (A) $150 million and (B) 7.5% of
Consolidated Tangible Assets determined at the time of making any such
Restricted Payment; and

(xvii) Restricted Payments in an aggregate amount not to exceed $150.0 million;
provided, however, that no Restricted Payment may be made pursuant to this
clause (xvii) until the 2019 Notes have been fully repaid or refinanced.

provided that with respect to clauses (ix), (xi), (xii), (xvi) and (xvii) of
this Section 7.01(b), no Default or Event of Default shall have occurred and be
continuing or be caused by such transaction.

(c) The amount of all Restricted Payments (other than cash) will be the fair
market value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Parent or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment. For purposes
of determining compliance with this Section 7.01, if a Restricted Payment meets
the criteria of more than one of the categories of Restricted Payments described
in clauses (i) through (xvii) of Section 7.01(b), or is permitted to be made
pursuant to Section 7.01(a), the Parent will be permitted to classify (or later
classify or reclassify in whole or in part in its sole discretion) such
Restricted Payment in any manner that complies with this Section 7.01.

Section 7.02 Limitation on Dividend and Other Payment Restrictions Affecting
Subsidiaries.

(a) The Parent will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, create or otherwise cause or permit to exist or
become effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary to:

(i) pay dividends or make any other distributions on its Capital Stock to the
Parent or any of its Restricted Subsidiaries; provided, that the priority of any
Preferred

 

89



--------------------------------------------------------------------------------

Stock in receiving dividends or liquidating distributions prior to the payment
of dividends or liquidating distributions on Capital Stock shall not be deemed a
restriction on the ability to make distributions on Capital Stock for purposes
of this covenant;

(ii) make loans or advances to, or pay any Indebtedness or other Obligations
owed to, the Parent or any of its Restricted Subsidiaries (it being understood
that the subordination of loans or advances made to the Parent or any such
Restricted Subsidiary to other Indebtedness incurred by the Parent or any such
Restricted Subsidiary shall not be deemed a restriction on the ability to make
loans or advances); or

(iii) transfer any of its properties or assets to the Parent or any of its
Restricted Subsidiaries.

(b) The restrictions in Section 7.02(a) will not apply to encumbrances or
restrictions existing under or by reason of:

(i) (x) agreements as in effect on the date of this Agreement (including,
without limitation, the ABL Credit Agreement, the 2019 Indenture and the 2019
Notes) and (y) the 2022 Indenture and the 2022 Notes, and, in each case, any
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of those agreements or the Indebtedness
to which they relate, provided that the amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are
no more restrictive, taken as a whole, with respect to such dividend,
distribution and other payment restrictions than those contained in those
agreements on the date of this Agreement;

(ii) this Agreement and the other Loan Documents;

(iii) applicable Laws;

(iv) any instrument governing Indebtedness or Capital Stock of a Person acquired
by the Parent or any of its Restricted Subsidiaries as in effect at the time of
such acquisition (but not created in contemplation thereof), which encumbrance
or restriction is not applicable to any Person, or the properties or assets of
any Person, other than the Person, or the property or assets of the Person, so
acquired, provided that, in the case of Indebtedness, such Indebtedness was
otherwise permitted by the terms of this Agreement to be incurred;

(v) Capital Lease Obligations, sale and leaseback transactions, mortgage
financings or purchase money obligations, in each case for property acquired in
the ordinary course of business that impose restrictions on that property of the
nature described in clause (iii) of Section 7.02(a);

(vi) restrictions imposed under any agreement to sell Equity Interests or assets
to any Person that imposes restrictions on that property of the nature described
in clause (iii) of Section 7.02(a) pending the closing of such sale;

 

90



--------------------------------------------------------------------------------

(vii) any agreement for the sale or other disposition of a Restricted Subsidiary
of the Parent that restricts distributions by that Restricted Subsidiary pending
its sale or other disposition;

(viii) Permitted Refinancing Indebtedness, provided that the restrictions
contained in the agreements governing such Permitted Refinancing Indebtedness
are no more restrictive, taken as a whole, than those contained in the
agreements governing the Indebtedness being refinanced;

(ix) Liens securing Indebtedness otherwise permitted to be incurred under the
provisions of Section 7.06 that limit the right of the debtor to dispose of the
assets subject to such Liens;

(x) customary provisions in joint venture agreements, partnership agreements,
limited liability company organizational documents, shareholder agreements and
other similar agreements entered into in the ordinary course of business or that
have been approved by the Board that restrict the disposition or distribution of
ownership interests in or assets of such joint venture, partnership, limited
liability company, corporation or similar Person;

(xi) any agreement or instrument relating to any property or assets acquired
after the date of this Agreement, so long as such encumbrance or restriction
relates only to the property or assets so acquired and is not and was not
created in anticipation of such acquisition;

(xii) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(xiii) encumbrances or restrictions contained in, or in respect of, Swap
Contracts permitted under this Agreement from time to time;

(xiv) with respect to any Foreign Subsidiary, any encumbrance or restriction
contained in the terms of any Indebtedness or any agreement pursuant to which
such Indebtedness was incurred if either (a) the encumbrance or restriction
applies only in the event of a payment default or a default with respect to a
financial covenant in such Indebtedness or agreement or (b) the Parent
determines in good faith that any such encumbrance or restriction will not
materially affect the Borrower’s ability to make principal or interest payments
on the Obligations of the Borrower under this Agreement;

(xv) restrictions arising or agreed to in the ordinary course of business, not
relating to any Indebtedness, and that do not, individually or in the aggregate,
detract from the value of property or assets of the Parent or any Restricted
Subsidiary thereof in any manner material to the Issuer or any Restricted
Subsidiary thereof;

(xvi) restrictions in respect of the subletting, assignment or transfer of any
property or asset that is a lease, license, conveyance or contract or similar
property or asset entered into in the ordinary course of business;

 

91



--------------------------------------------------------------------------------

(xvii) restrictions existing by virtue of any transfer of, agreement to
transfer, option or right with respect to, or Lien on, the property or assets of
the Parent or any Restricted Subsidiary subject to such transaction not
otherwise prohibited by this Agreement; and

(xviii) any other agreement governing Indebtedness of the Parent or any
Restricted Subsidiary that is permitted to be incurred under Section 7.03;
provided, however, that such encumbrances or restrictions are not materially
more restrictive, taken as a whole, than those contained (x) the ABL Credit
Agreement, with respect to credit agreements or (y) this Agreement as in effect
on the date of this Agreement, with respect to indentures or term loan B
facilities.

Section 7.03 Limitation on Incurrence of Indebtedness and Issuance of Preferred
Stock.

(a) The Parent will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise, with respect to
(collectively, “incur;” with “incurrence” having a correlative meaning) any
Indebtedness (including Acquired Debt), other than Permitted Indebtedness, the
Parent will not, and will not permit any of its Restricted Subsidiaries to,
issue any Disqualified Stock, and the Parent will not permit any Restricted
Subsidiary that is not a Subsidiary Guarantor to issue any Preferred Stock, in
each case, unless the Fixed Charge Coverage Ratio for the Parent’s most recently
ended four full fiscal quarters for which internal financial statements are
available immediately preceding the date on which such additional Indebtedness
is incurred or such Disqualified Stock or Preferred Stock is issued, as the case
may be, would have been at least 2.0 to 1.0, determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom), as if the
additional Indebtedness had been incurred or Disqualified Stock or Preferred
Stock had been issued, as the case may be, at the beginning of such reference
period.

(b) The provisions of Section 7.03(a) will not prohibit the incurrence of any of
the following items of Indebtedness (collectively, “Permitted Indebtedness”) or
the issuance of any Preferred Stock described in clause (xii) below:

(i) the incurrence by the Parent or any of its Restricted Subsidiaries of
Indebtedness under this Agreement, the ABL Credit Agreement or any other credit
agreement, commercial paper facility or other agreement providing for revolving
credit loans, receivables financings or letters of credit in an aggregate
principal amount (or accreted value, as applicable) at any one time outstanding
under this clause (i) not to exceed the greater of (a) $850,000,000, (b) the sum
of $450,000,000 million plus 25% of the Parent’s Consolidated Tangible Assets at
the time of incurrence or (c) an amount equal to 2.0 times the Parent’s
Consolidated Cash Flow for the most recently ended four full fiscal quarters of
the Parent for which internal financial statements are available;

(ii) the incurrence by the Parent or any of its Restricted Subsidiaries of the
Existing Indebtedness;

 

92



--------------------------------------------------------------------------------

(iii) the incurrence by the Parent and any Restricted Subsidiaries of
Indebtedness, including any related Guarantees thereof, in respect of the Senior
Notes;

(iv) the incurrence by the Parent or any of its Restricted Subsidiaries of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obligations, in each case, incurred for the purpose of financing
all or any part of the purchase price or cost of construction or improvement of
property, plant or equipment used in the business of the Parent or such
Restricted Subsidiary or Attributable Debt in respect of sale and leaseback
transactions, provided that, immediately after giving effect to any such
incurrence, the aggregate principal amount of Indebtedness incurred pursuant to
this clause (4), including all Permitted Refinancing Indebtedness incurred to
extend, refinance, renew, replace, defease or refund such Indebtedness shall not
exceed at any time outstanding, the greater of (a) $75.0 million or (b) 5.0% of
the Parent’s Consolidated Tangible Assets at the time of incurrence;

(v) the incurrence by the Parent or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to extend, refinance, renew, replace, defease or refund Indebtedness
that was permitted by this Agreement to be incurred under Section 7.03(a) or
clauses (ii), (iii), (iv), (ix) or (xiv) of this paragraph (b) or this
clause (v);

(vi) the incurrence by the Parent or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among Parent and any of its Restricted
Subsidiaries; provided, however, that:

(A) if the Borrower is the obligor on such Indebtedness and another Loan Party
is not the obligee, such Indebtedness must be expressly subordinated to the
prior payment in full in cash of all Obligations of the Borrower under this
Agreement, or if the Parent or a Subsidiary Guarantor is the obligor on such
Indebtedness and none of Parent, the Borrower or another Subsidiary Guarantor is
the obligee, such Indebtedness must be expressly subordinated to the prior
payment in full in cash of all Obligations with respect to the Guaranty of such
Subsidiary Guarantor; and

(B) (i) any subsequent issuance or transfer of Equity Interests that results in
any such Indebtedness being held by a Person other than Parent or a Restricted
Subsidiary of the Parent and (ii) any sale or other transfer of any such
Indebtedness to a Person that is neither Parent nor a Restricted Subsidiary of
the Parent will be deemed, in each case, to constitute an incurrence of such
Indebtedness by the Parent or such Restricted Subsidiary, as the case may be,
that is not permitted by this clause (vi);

(vii) the incurrence by the Parent or any of its Restricted Subsidiaries of
Obligations in respect of Swap Contracts in the ordinary course of business for
bona fide hedging purposes and not for speculative purposes;

 

93



--------------------------------------------------------------------------------

(viii) the incurrence by the Parent or any of its Restricted Subsidiaries of
Indebtedness arising from agreements of the Parent or any of its Restricted
Subsidiaries providing for indemnification, adjustment of purchase price,
earn-outs or similar obligations, in each case, incurred in connection with the
disposition or acquisition of any business, assets or a Restricted Subsidiary of
the Parent or any business or assets of its Restricted Subsidiaries, other than
guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or a Restricted Subsidiary of the Parent or any of its
Restricted Subsidiaries for the purposes of financing such acquisition;
provided, however, that:

(A) such Indebtedness is not reflected on the balance sheet of the Parent or any
of its Restricted Subsidiaries (contingent obligations referred to in a footnote
to financial statements and not otherwise reflected on the balance sheet will
not be deemed to be reflected on such balance sheet for purposes of this clause
(A)); and

(B) the maximum aggregate liability in respect of all such Indebtedness incurred
in connection with a disposition shall at no time exceed the gross proceeds
including non-cash proceeds (the fair market value of such non-cash proceeds
being measured at the time received and without giving effect to any subsequent
changes in value) actually received by the Parent and its Restricted
Subsidiaries in connection with such disposition;

(ix) the incurrence by the Parent or any of its Restricted Subsidiaries of
Permitted Acquisition Indebtedness;

(x) the Guarantee by any Loan Party of Indebtedness of the Parent or any of the
Parent’s Restricted Subsidiaries that was permitted to be incurred by another
provision of this Section 7.03; provided that if the Indebtedness being
guaranteed is Subordinated Indebtedness, then the related Guarantee shall be
subordinated in right of payment to the Secured Obligations;

(xi) the incurrence by the Parent or any of its Restricted Subsidiaries of
Indebtedness in respect of bid, performance, surety and similar bonds issued for
the account of the Parent or any of its Restricted Subsidiaries in the ordinary
course of business, including guarantees and obligations of the Parent or any of
its Restricted Subsidiaries with respect to letters of credit supporting such
obligations (in each case other than an obligation for money borrowed);

(xii) the issuance by the Parent or any of its Restricted Subsidiaries to Parent
or to any of its Subsidiaries of any Preferred Stock; provided, however, that:

(A) any subsequent issuance or transfer of Equity Interests that results in any
such Preferred Stock being held by a Person other than Parent or any Restricted
Subsidiary of the Parent; and

(B) any sale or other transfer of any such Preferred Stock to a Person that is
neither the Parent nor a Restricted Subsidiary of the Parent

 

94



--------------------------------------------------------------------------------

shall be deemed, in each case, to constitute an issuance of such Preferred Stock
by the Parent or such Restricted Subsidiary that was not permitted by this
clause (xii);

(xiii) Indebtedness of the Parent or any of its Restricted Subsidiaries in
respect of Treasury Management Arrangements; and

(xiv) the incurrence by the Parent or any of its Restricted Subsidiaries of
additional Indebtedness in an aggregate principal amount (or accreted value, as
applicable) that, when taken together with all other Indebtedness of the Parent
outstanding on the date of such incurrence (other than Indebtedness permitted by
clauses (i) through (xiii) of Section 7.03(b) or by Section 7.03(a)), does not
to exceed the greater of (a) $100.0 million or (b) 7.5% of the Parent’s
Consolidated Tangible Assets determined at the time of incurrence.

(c) For purposes of determining compliance with this Section 7.03, if an item of
Indebtedness (including Acquired Debt) meets the criteria of more than one of
the categories of Permitted Indebtedness described in clauses (i) through
(xiv) of Section 7.03(b), or is entitled to be incurred pursuant to
Section 7.03(a), the Parent will be permitted to classify (or later classify or
reclassify in whole or in part in its sole discretion) such item of Indebtedness
in any manner that complies with this Section 7.03. Any Indebtedness under the
ABL Credit Agreement and this Agreement on the date of this Agreement shall be
considered incurred under clause (i) of Section 7.03(b).

(d) The accrual of interest, the accretion or amortization of original issue
discount, the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms, and the payment of dividends on Disqualified
Stock or Preferred Stock in the form of additional shares of the same class of
Disqualified Stock or Preferred Stock will not be deemed to be an incurrence of
Indebtedness or an issuance of Disqualified Stock or Preferred Stock, as the
case may be, for purposes of this Section 7.03; provided, in each such case,
that the amount thereof is included in Fixed Charges of the Parent as accrued.
Notwithstanding any other provision of this Section 7.03, the maximum amount of
Indebtedness that the Parent or any Restricted Subsidiary may incur pursuant to
this Section 7.03 will not be deemed to be exceeded solely as a result of
fluctuations in exchange rates or currency values. Further, the accounting
reclassification of any obligation of the Parent or any of its Restricted
Subsidiaries as Indebtedness will not be deemed an incurrence of Indebtedness
for purposes of this Section 7.03.

Section 7.04 Limitation on Asset Sales.

(a) The Parent will not, and will not permit any of its Restricted Subsidiaries
to, consummate an Asset Sale unless:

(i) the Parent (or a Restricted Subsidiary, as the case may be) receives
consideration at the time of the Asset Sale at least equal to the fair market
value of the assets or Equity Interests issued or sold or otherwise disposed of;

(ii) at least 75% of the aggregate consideration received by the Parent or such
Restricted Subsidiary in the Asset Sale is in the form of cash or Cash
Equivalents or any combination thereof. For purposes of this provision, each of
the following will be deemed to be cash:

(A) any liabilities of the Parent or any Restricted Subsidiary, as shown on the
Parent’s most recent consolidated balance sheet (other than contingent
liabilities and liabilities that are by their terms subordinated to the Secured
Obligations and liabilities owed to the Parent or any Subsidiary) that are
expressly assumed by the transferee of any such assets pursuant to a customary
written novation agreement that releases the Parent or such Restricted
Subsidiary from further liability;

 

95



--------------------------------------------------------------------------------

(B) any non-cash consideration received by the Parent or such Restricted
Subsidiary from such transferee that are converted by the Parent or such
Restricted Subsidiary into cash or Cash Equivalents within 180 days following
the closing of such Asset Sale, to the extent of the cash or Cash Equivalents
received in that conversion;

(C) the fair market value of (i) any assets (other than securities) used or
useful in a Permitted Business, (ii) Equity Interests acquired from a Person
other than the Parent or any Restricted Subsidiary in a Person engaged in a
Permitted Business and that shall become a Restricted Subsidiary immediately
upon the acquisition of such Person or (iii) a combination of (i) and (ii); and

(D) any Designated Non-cash Consideration received by the Parent or any of its
Restricted Subsidiaries in such Asset Sale having an aggregate fair market
value, taken together with all other Designated Non-cash Consideration received
pursuant to this clause (D) that has not, prior to such time, been converted
into cash or Cash Equivalents, not to exceed the greater of (i) $25.0 million or
(ii) 2.0% of the Parent’s Consolidated Tangible Assets at the time of receipt of
such Designated Non-cash Consideration, with the fair market value of each item
of Designated Non-cash Consideration being measured at the time received and
without giving effect to subsequent changes in value.

Any Asset Sale pursuant to a condemnation, seizure, appropriation or similar
taking, including by deed in lieu of condemnation, casualty, actual or
constructive total loss or an agreed or compromised total loss shall not be
required to satisfy the conditions set forth in clauses (i) and (ii) of the
first paragraph of this covenant.

(b) Within 365 days after the receipt of any Excess Asset Sale Proceeds, the
Parent or other Loan Party, as the case may be, may apply such Excess Asset Sale
Cash Proceeds, at its option:

(i) to prepay or repay the Secured Obligations in accordance with
Section 2.03(b)(ii);

(ii) to acquire Equity Interests in a Person that constitutes a controlling
interest, or all or substantially all of the assets or operating line of another
business, in each case engaged in a Permitted Business;

 

96



--------------------------------------------------------------------------------

(iii) to make capital expenditures in a Permitted Business; or

(iv) to acquire other non-current assets (other than securities) to be used in a
Permitted Business;

in the case of each of clauses (ii), (iii) and (iv), if the assets being
acquired would constitute Collateral or if any Person the Equity Interests of
which are being acquired would become a Loan Party and the Equity Interests of
such Person would constitute Collateral;

(c) Within 365 days after the receipt of any Net Cash Proceeds from an Asset
Sale of assets not constituting Collateral in excess of $50,000,000, the Parent
or other Loan Party, as the case may be, may apply such Net Cash Proceeds, at
its option:

(i) to prepay, repay, purchase, repurchase or redeem any Senior Indebtedness of
Parent or any Subsidiary of Parent (other than Indebtedness owed to Parent or an
Affiliate of Parent);

(ii) to acquire Equity Interests in a Person that constitutes a controlling
interest, or substantially all of the assets or operating line of another
business, in each case engaged in a Permitted Business;

(iii) to make capital expenditures in a Permitted Business; or

(iv) to acquire other non-current assets (other than securities) to be used in a
Permitted Business.

(d) Notwithstanding anything to the contrary contained herein if the Parent or
the applicable Restricted Subsidiary will be deemed to have complied with
clauses (b) and (c) above if, within 365 days of such Asset Sale, the Parent or
such Restricted Subsidiary shall have commenced and not completed or abandoned
an expenditure or Investment, or entered into a binding agreement with respect
to an expenditure or Investment, in compliance with clauses (b) and (c) above,
and that expenditure or Investment is substantially completed within a date one
year and six months after the date of such Asset Sale. Pending the final
application of any such Net Cash Proceeds, the Parent or the applicable
Restricted Subsidiary may expend or invest such Net Cash Proceeds in any manner
that is not prohibited by this Agreement.

Section 7.05 Limitation on Transactions with Affiliates.

(a) The Parent will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, in one transaction or a series of related
transactions, sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make, amend, renew or extend any transaction, contract, agreement,
understanding, loan, advance or guarantee with, or for the benefit of, any
Affiliate (each, an “Affiliate Transaction”) if such Affiliate Transaction
involves aggregate consideration in excess of $10,000,000, unless:

(i) the Affiliate Transaction is on terms that, taken as a whole, are no less
favorable to the Parent or the relevant Restricted Subsidiary than those that
could

 

97



--------------------------------------------------------------------------------

reasonably be expected to have been obtained in a comparable transaction by the
Parent or such Restricted Subsidiary with a Person who is not an Affiliate of
the Parent or any Restricted Subsidiary or is otherwise fair to the Parent and
its Restricted Subsidiaries from a financial point of view; and

(ii) the Borrower delivers to the Administrative Agent:

(A) with respect to any Affiliate Transaction or series of Affiliate
Transactions involving aggregate consideration in excess of $30.0 million, an
Officers’ Certificate certifying that such Affiliate Transaction or series of
Affiliate Transactions complies with the preceding clause (i) of this
Section 7.05(a); and

(B) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $60.0 million, a
Board Resolution of the Parent set forth in an Officers’ Certificate certifying
that such Affiliate Transaction complies with the preceding clause (1) of this
Section 7.05(a) and has been approved by the Board.

(b) The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of Section 7.05(a):

(i) any employment agreement or arrangement, equity award, equity option or
equity appreciation agreement, plan agreement or similar compensation
arrangement, employee benefit plan, officer or director indemnification
agreement or any similar arrangement entered into by the Parent or any of its
Restricted Subsidiaries in the ordinary course of business or that has been
approved by a majority of disinterested members of the Board and any payments or
awards pursuant thereto;

(ii) transactions between or among (A) the Parent one or more of its Restricted
Subsidiaries; and (B) any Restricted Subsidiaries of the Parent;

(iii) transactions with a Person that is an Affiliate of the Parent solely
because the Parent or any of its Restricted Subsidiaries owns an Equity Interest
in or otherwise controls such Person;

(iv) transactions pursuant to the any administrative services agreement, any
real property lease agreements and other arrangements with respect to
accounting, treasury, information technology, insurance and other corporate
services, general overhead and other administrative matters and expense
reimbursements and any other agreements or arrangements in effect on the date of
this Agreement, or any amendment, modification, or supplement thereto or
replacement thereof, as long as such agreement or arrangement, as so amended,
modified, supplemented or replaced, taken as a whole, is not materially less
favorable to the Parent and its Restricted Subsidiaries than the agreement or
arrangement in existence on the date of this Agreement;

(v) transactions with customers, clients, suppliers or purchasers or sellers of
goods or services, including pursuant to any master services agreement and any
services agreement, in each case in the ordinary course of business and
otherwise in accordance

 

98



--------------------------------------------------------------------------------

with the terms of this Agreement, on terms that are not materially less
favorable to the Parent and its Restricted Subsidiaries than those that could
reasonably be expected to have been obtained in a comparable transaction by the
Parent or its Restricted Subsidiaries with a Person who is not an Affiliate of
the Parent or any Restricted Subsidiary;

(vi) loans or advances to officers, directors, managers and employees for
moving, entertainment and travel expenses, drawing accounts and similar
expenditures and other purposes, in each case, in the ordinary course of
business;

(vii) maintenance in the ordinary course of business of customary benefit
programs or arrangements for employees, officers, directors or managers,
including vacation plans, health and life insurance plans, deferred compensation
plans and retirement or savings plans and similar plans;

(viii) fees and compensation paid to, and indemnity provided on behalf of,
officers, directors, managers, employees or consultants of the Parent or any of
its Restricted Subsidiaries in their capacity as such, to the extent such fees
and compensation are reasonable and customary;

(ix) issuances and sales of Equity Interests of the Parent (other than
Disqualified Stock) to Affiliates of the Parent or any of its Restricted
Subsidiaries;

(x) any Permitted Investments or Restricted Payments that are permitted by
Section 7.01;

(xi) transactions pursuant to agreements or arrangements (including the Spin Off
Documents) in effect as of the date of this Agreement, or any amendment,
modification, or supplement thereto or replacement thereof, as long as such
agreement or arrangement, as so amended, modified, supplemented or replaced is
not materially more disadvantageous to the Parent and its Restricted
Subsidiaries, taken as a whole, than the agreement or arrangement in existence
on the date of this Agreement; and

(xii) any transaction in which the Parent or any of its Restricted Subsidiaries,
as the case may be, deliver to the Administrative Agent a letter from an
accounting, appraisal or investment banking firm of national standing stating
that such transaction meets the requirements of subclause (a)(i) of this
Section 7.05.

Section 7.06 Limitation on Liens.

The Parent will not, and will not permit any Restricted Subsidiary to, directly
or indirectly, create, incur, assume or otherwise cause or suffer to exist or
become effective any Lien (other than Permitted Liens) securing Indebtedness
upon any of their property or assets, now owned or hereafter acquired.

 

99



--------------------------------------------------------------------------------

Section 7.07 Fundamental Changes.

(a) The Borrower may not, directly or indirectly, (1) consolidate or merge with
or into another Person (regardless of whether the Borrower is the surviving
Person), or (2) sell, assign, transfer, lease, convey or otherwise dispose of
all or substantially all of the properties or assets of the Borrower and its
Restricted Subsidiaries (taken as a whole), in one or more related transactions,
to another Person, unless:

(i) either (A) the Borrower is the surviving Person or (B) the Person formed by
or surviving any such consolidation or merger (if other than the Borrower) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
has been made (the “Successor”) is a Person organized or existing under the laws
of the United States, any state of the United States or the District of
Columbia;

(ii) the Successor assumes all the obligations of the Borrower under this
Agreement pursuant to agreements reasonably satisfactory to the Administrative
Agent;

(iii) immediately after such transaction or transactions no Default or Event of
Default exists;

(iv) immediately after giving pro forma effect to such transaction or
transactions, and the assumption of the obligations as set forth in clause
(ii) above and the incurrence of any Indebtedness to be incurred in connection
therewith, and the use of any net proceeds therefrom on a pro forma basis,
(A) the Borrower or its Successor, as the case may be, could incur $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio in
Section 7.03(a) or (B) the Fixed Charge Coverage Ratio for the Parent would be
greater than or equal to such Fixed Charge Coverage Ratio prior to such
transaction; and

(v) each other Loan Party, unless such Loan Party is the Person with which the
Borrower has entered into a transaction or transactions under this Section 7.07,
will have confirmed to the Administrative Agent in writing that its Guaranty
will apply to the obligations of the Borrower or the Successor, as the case may
be, in accordance with this Agreement and the other Loan Documents;

provided, however, that clause (iv) above will not apply (A) if, in the good
faith determination of the Board of the Borrower, whose determination shall be
evidenced by a Board Resolution, the principal purpose of such transaction is to
change the state of incorporation of the Borrower, the organizational form of
the Borrower or both, and any such transaction shall not have as one of its
purposes the evasion of the foregoing limitations; or (B) to any consolidation,
merger, sale, assignment, transfer, conveyance or other disposition of assets
between or among Parent, the Borrower and any of its Restricted Subsidiaries.

(b) Upon any consolidation or merger of the Borrower, or transfer of all or
substantially all of the assets of the Borrower in accordance with
Section 7.07(a) above, the surviving entity formed by such consolidation into
which the Borrower is merged or the Person to which the transfer is made will
succeed to, and be substituted for, and may exercise every right and power of,
the Borrower under this Agreement with the same effect as if such surviving
entity or transferee had been named as the Borrower herein and shall

 

100



--------------------------------------------------------------------------------

be substituted for the Borrower (so that from and after the date of such
consolidation, merger, or transfer, the provisions of this Agreement referring
to the “Borrower” shall refer instead to the successor and (except in the case
of a lease of all or substantially all of the properties or assets of the
Borrower) not to the Borrower); and thereafter, except in the case of a lease of
all or substantially all of the properties or assets of the Borrower, the
Borrower shall be discharged and released from all obligations and covenants
under this Agreement. The Administrative Agent shall enter into an instrument to
evidence the succession and substitution of such successor and such discharge
and release of the Borrower.

Section 7.08 Use of Proceeds. The Parent shall not, and shall not permit any of
its Restricted Subsidiaries to, use the proceeds of any Loan to “purchase” or
“carry” “margin stock” (each, as defined in Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

Section 7.09 Swap Contracts. The Parent will not, and will not permit any of its
Restricted Subsidiaries to be a party to or in any manner be liable on any Swap
Contract, except Swap Contracts entered into with the purpose and effect of
hedging of interest rates or currency risks or fuel or other commodity price
risks of the Loan Parties; provided that at all times such Swap Contract:
(i) hedge or mitigate risks to which any Loan Party has actual or projected
exposure, (ii) are permitted under the risk management policies approved by the
Parent’s board or similar governing body from time to time, and (iii) do not
subject the Loan Parties to material speculative risk.

Section 7.10 Sanctions. The Parent will not and its Restricted Subsidiaries will
not directly or, to their knowledge, indirectly, use the proceeds of any Loan
(i) to lend, contribute or otherwise make available such proceeds to any Person
that is the subject of Sanctions, (ii) to fund any activities of or business
with any Person that is the subject of Sanctions or in any Designated
Jurisdiction, or (iii) in any other manner that will result in a material
violation by the Parent or its Restricted Subsidiaries of Sanctions.

Section 7.11 Anti-Corruption Laws. The Parent will not and its Restricted
Subsidiaries will not directly or, to their knowledge, indirectly, use the
proceeds of any Loan for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977 or other applicable anti-corruption laws
in other jurisdictions.

Section 7.12 Accounting Changes. Make any change in its (a) accounting policies
or reporting practices, except as required by GAAP, or (b) fiscal year.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

Section 8.01 Events of Default. Any of the following shall constitute an Event
of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan, or (ii) pay
within five Business Days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

 

101



--------------------------------------------------------------------------------

(b) Specific Covenants. The Parent or the Borrower fails to perform or observe
any term, covenant or agreement contained in any of Section 6.03 or Section 6.05
(solely if a Loan Party is not in good standing under the Laws of its
jurisdiction of its organization), or Section 6.11; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above or
Section 8.01(m) below) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of the Senior Notes, the ABL
Credit Agreement or any other Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount; or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness in excess of the Threshold Amount or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to permit the holder or holders of
such Indebtedness (or a trustee or agent on behalf of such holder or holders) to
demand, or require that the Loan Party or Subsidiary make an offer with respect
to, the repurchase, prepayment, defeasance or redemption of such Indebtedness
prior to its Stated Maturity other than any repurchase or redemption of
Indebtedness in connection with a change of control offer or asset sale offer or
other similar mandatory prepayment; or (ii) there occurs under one or more Swap
Contracts an involuntary early termination involving an aggregate amount owed by
a Loan Party or any or its Subsidiaries in excess of the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 consecutive calendar days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for 60 consecutive calendar days, or an
order for relief is entered in any such proceeding: or

 

102



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Material
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
(other than to the extent of customary deductibles) as to which the insurer has
been notified of the potential claim and does not dispute coverage), or (ii) any
one or more non-monetary final judgments that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 60 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount, or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and prior to the satisfaction in full of
all the Secured Obligations, for any reason other than as expressly permitted
hereunder ceases to be in full force and effect; or any Loan Party or any other
Person contests in any manner the validity or enforceability of any provision of
any Loan Document; or any Loan Party denies that it has any or further liability
or obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or Section 6.12 shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien on the Collateral, subject to Permitted Liens, purported to be
covered thereby; or

 

103



--------------------------------------------------------------------------------

(m) Environmental Default. Any failure of the Parent or any of its Subsidiaries
or the Business or any of the Properties to be in compliance with Environmental
Laws or Environmental Permits or the existence of any Environmental Liability,
in any case, without regard to the Person causing such failure or liability or
when the event(s), fact(s) or circumstance(s) that caused failure or liability
initially occurred, in each case, that has had, or could reasonably be expected
to have, a Material Adverse Effect.

Section 8.02 Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of; the Required Lenders, take any or all of the following actions:

(a) declare any commitment, if any, of each Lender to make Loans to be
terminated, whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents at law or in equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans, if any, shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

Section 8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable any amounts received on account of the Secured Obligations shall,
subject to the provisions of Section 2.12, be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal or interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

 

104



--------------------------------------------------------------------------------

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and other Obligations arising under the
Loan Documents, ratably among the Lenders in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans;

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX

ADMINISTRATIVE AGENT

Section 9.01 Appointment and Authority. (a) Each of the Lenders hereby
irrevocably appoints, designates and authorizes Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.04 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

Section 9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term

 

105



--------------------------------------------------------------------------------

“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the any Loan Party or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders or to provide notice to or consent of the
Lenders with respect thereto.

Section 9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may affect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 10.01 and
Section 8.02) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Borrower or a Lender.

Neither the Administrative Agent nor any of its Related Parties has any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement,

 

106



--------------------------------------------------------------------------------

warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, the performance or observance of any of the covenants, agreements or
other terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

Section 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall be fully protected in relying and shall not
incur any liability for relying upon, any notice, request, certificate,
communication consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall be fully protected in relying and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. For
purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objections.

Section 9.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of this Agreement provided for
herein as well as activities as Administrative Agent. The Administrative Agent
shall not be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

Section 9.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any

 

107



--------------------------------------------------------------------------------

such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and in
consultation with the Borrower, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(b) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Section 9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Section 9.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agent or
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Arranger or a Lender.

 

108



--------------------------------------------------------------------------------

Section 9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Secured Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 2.06 and Section 10.04) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.06 and Section 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law. In
connection with any such credit bid and purchase, the Secured Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid on a
ratable basis (with Secured Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the

 

109



--------------------------------------------------------------------------------

liquidation of such claims in an amount proportional to the liquidated portion
of the contingent claim amount used in allocating the contingent interests) in
the asset or assets so purchased (or in the Equity Interests or debt instruments
of the acquisition vehicle or vehicles that are used to consummate such
purchase). In connection with any such bid (i) the Administrative Agent shall be
authorized to form one or more acquisition vehicles to make a bid, (ii) to adopt
documents providing for the governance of the acquisition vehicle or vehicles
(provided that any actions by the Administrative Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof shall be governed, directly or indirectly, by the vote
of the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in clauses (a) through (i) of Section 10.01 of this Agreement, and
(iii) to the extent that Secured Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Secured Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Secured Obligations shall automatically
be reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Secured
Obligations that had been assigned to the acquisition vehicle shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

Section 9.10 Collateral and Guaranty Matters. Each of the Lenders irrevocably
authorizes the Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Secured Obligations (other than obligations for
contingent liabilities in respect of which no claim or demand for payment has
been made or, in the case of indemnifications, no notice has been given (or
reasonably satisfactory arrangements have otherwise been made)), (ii) that is
sold or to be sold as part of or in connection with any sale permitted hereunder
or under any other Loan Document, (iii) belonging to any Subsidiary released as
a Subsidiary Guarantor in accordance with the provisions hereunder and under the
Guaranty, (iv) constituting property in which no Loan Party owned any interest
at the time the Administrative Agent’s Lien was granted nor at any time
thereafter, (v) constituting property leased or licensed to a Loan Party or its
Subsidiaries under a lease or license that has expired or is terminated in a
transaction permitted hereunder or (vi) if approved, authorized or ratified in
writing in accordance with Section 10.01;

(b) to release any Loan Party from its obligations under the Guaranty if such
Person (i) is designated an Unrestricted Subsidiary in compliance with
Section 6.12, (ii) ceases to be a Subsidiary as a result of a transaction
permitted hereunder or (iii) otherwise ceases to be required by the terms hereof
to Guarantee the Secured Obligations; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien in
respect of a Capital Lease Obligation to the extent permitted hereunder.

 

110



--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty pursuant to
this Section 9.10. In each case as specified in this Section 9.10, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Subsidiary Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.10. If it becomes illegal for any Lender to
hold or benefit from a Lien over real property pursuant to any law of the United
States, such Lender shall notify the Administrative Agent and disclaim any
benefit of such Lien to the extent of such illegality, but such illegality shall
not invalidate or render unenforceable such Lien for the benefit of each of the
other Lenders. The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

ARTICLE X

MISCELLANEOUS

Section 10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by (x) in the case of this Agreement, the Required Lenders (or by the
Administrative Agent if expressly provided in this Agreement), the Parent and
the Borrower or (y) in the case of any other Loan Document, each party thereto
and the Administrative Agent, with the consent of the Required Lenders, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) waive any condition set forth in Section 4.01 other than Section 4.01(c)(i)
or (d), or, in the case of the initial funding of the Term Loans,
Section 4.01(f), (g) or (h), without the written consent of each Lender;

(b) extend or increase the Commitment, if any, of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood that a waiver of any condition precedent,
Default, Event of Default, mandatory prepayment or other mandatory reduction of
Commitments shall not constitute an extension, increase or reinstatement of the
Commitment of any Lender);

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;

 

111



--------------------------------------------------------------------------------

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or (subject to clause (ii) of the second proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender entitled to such amount; provided, however,
that only the consent of the Required Lenders and the Borrower shall be
necessary to amend (i) the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (ii) any
financial covenant hereunder (or defined term used therein) even if the effect
of such amendment would be to reduce the rate of interest on any Loan or to
reduce any fee payable hereunder;

(e) change Section 2.10 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly and adversely affected thereby;

(g) other than as permitted by Sections 9.10 or 10.21, release all or
substantially all of the Collateral in any transaction or series of related
transactions, without the written consent of each Lender;

(h) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 or
Section 10.21 (in which case such release may be made by the Administrative
Agent acting alone); or

(i) impose any greater restriction on the ability of any Lender to assign any of
its rights or obligations hereunder without the written consent of the Required
Lenders;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended nor the principal owing to such Lender reduced nor the
date for payment thereof extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender,
and (z) the foregoing clauses (x) and (y) shall not be amended without the
consent of each Defaulting Lender.

 

112



--------------------------------------------------------------------------------

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or each affected Lender and that has been approved by the Required
Lenders, the Borrower may replace such Non-Consenting Lender in accordance with
Section 10.13; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section 10.13
(together with all other such assignments required by the Borrower to be made
pursuant to this paragraph).

Section 10.02 Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
or e-mail shall be made to the applicable telephone number or e-mail address, as
follows:

(i) if to the Borrower or the Administrative Agent to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. All notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

113



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE,” TILE
ADMINISTRATIVE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT TILE ACCURACY OR
COMPLETENESS OF TILE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY ADMINISTRATIVE AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Administrative Agent Parties”) have any liability to
the Borrower, any Lender, or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Administrative Agent Party;
provided, however, that in no event shall any Administrative Agent Party have
any liability to the Borrower, any Lender, or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. The Administrative Agent may change its address,
telecopier, email address or telephone number for notices and other
communications hereunder by notice to the other parties hereto. The Borrower may
change its address, telecopier, email address or telephone number for notices
and other communications hereunder by notice to the Administrative Agent. Each
other Lender may change its address, telecopier, email address or telephone
number for notices and other communications hereunder by notice to the Borrower
and the Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information”

 

114



--------------------------------------------------------------------------------

or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable Law, including United
States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Section 10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.10), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.10, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

115



--------------------------------------------------------------------------------

Section 10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Borrower shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of one firm of counsel for the
Administrative Agent and, if necessary, of one local counsel in each appropriate
jurisdiction), in connection with the syndication of the Term Loans and this
Agreement, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent or any
Lender (including the reasonable fees, charges and disbursements of any one firm
of counsel for the Administrative Agent and the Lenders and, if necessary, of
one local counsel in each appropriate jurisdiction, plus in the case of an
actual or perceived conflict of interests, on additional firm of counsel in each
relevant jurisdiction to each of the affected Administrative Agent and Lenders
similarly situated taken as a whole), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with Loans made hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any one firm of counsel for all
similarly situated Indemnitees) actually incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party or any of the Borrower’s or such Loan Party’s directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim

 

116



--------------------------------------------------------------------------------

brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 10.04(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.09(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
15 Business Days after written demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations hereunder.

Section 10.05 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any

 

117



--------------------------------------------------------------------------------

part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations
hereunder and the termination of this Agreement.

Section 10.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered

 

118



--------------------------------------------------------------------------------

to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $1,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (l) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to a
Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

 

119



--------------------------------------------------------------------------------

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 3.01, Section 3.04. Section 3.05 and
Section 10.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement notwithstanding notice
to the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any

 

120



--------------------------------------------------------------------------------

Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 10.01 that affects such Participant. Subject to subsection
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Section 3.01, Section 3.04 and Section 3.05 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.06(b); provided, that such Participant agrees to be
subject to the provisions of Sections 3.06 and 10.13 to the same extent as if it
were a Lender, and each Lender that sells a participation agrees to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Sections 3.06 and 10.13 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.10 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or a portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

121



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or Section 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 10.07 Treatment of Certain Information: Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or any Eligible Assignee
invited to be a Lender pursuant to Section 2.11(c), (g) with the consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Loan Party, unless such
Administrative Agent, Lender or Affiliate has actual knowledge that such source
owes an obligation of confidence to a Loan Party with respect to such
Information.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof, provided that, in the case of information received from a Loan Party or
any such Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

122



--------------------------------------------------------------------------------

Each of the Administrative Agent and each Lender acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

Section 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff hereunder, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.12 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Secured Obligations owing to such Defaulting
Lender as to which it exercised such right of setoff. The rights of each Lender
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

Section 10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

123



--------------------------------------------------------------------------------

Section 10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 10.11 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time any Loans are made, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder (other than
obligations for contingent liabilities in respect of which no claim or demand
for payment has been made or, in the case of indemnifications, no notice has
been given (or reasonably satisfactory arrangements have otherwise been made))
shall remain unpaid or unsatisfied.

Section 10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent then such
provisions shall be deemed to be in effect only to the extent not so limited.

Section 10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Non-Consenting Lender or a Defaulting
Lender, or if the Borrower is otherwise entitled to replace any Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b)(iv);

 

124



--------------------------------------------------------------------------------

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment and delegation
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Borrower, the Administrative Agent and the
assignee and that the Lender required to make such assignment and delegation
need not be a party thereto.

Section 10.14 Governing Law: Jurisdiction; Etc. (a) GOVERNING LAW. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE

 

125



--------------------------------------------------------------------------------

JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN Section 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL, PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed

 

126



--------------------------------------------------------------------------------

appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, each
Arranger and each Lender each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) neither the Administrative
Agent nor any Arranger nor any Lender has any obligation to the Borrower or any
of its Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Administrative Agent, the Arrangers, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor any Arranger nor any Lender has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, the Arrangers or
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

Section 10.17 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

Section 10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

Section 10.19 Time of the Essence. Time is of the essence of the Loan Documents.

Section 10.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENT’S
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

127



--------------------------------------------------------------------------------

Section 10.21 Release of Liens and Guarantees.

(a) Any Lien on any Collateral granted to or held by the Administrative Agent
under any Loan Document shall automatically be released, without the need for
further action by any Person: (A) in connection with any transaction for which
the Administrative Agent is authorized by the Lenders to release such Liens
pursuant to Section 9.10 or (B) if approved, authorized or ratified in writing
in accordance with Section 10.01.

(b) The Administrative Agent shall, without the need for any further action by
any Person, subordinate or release any Lien on any Collateral granted to or held
by the Administrative Agent under any Loan Document in connection with any
transaction for which it is authorized by the Lenders to subordinate or release
such Lien pursuant to Section 9.10.

(c) Any Person shall automatically be released, without the need for any further
action by any Person, from its Guarantee obligations under any Loan Document if
such Person ceases to be a Subsidiary or ceases to be required by the terms
hereof to Guarantee the Secured Obligations.

In each case as specified in this Section 10.21, the Administrative Agent will
promptly execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Loan
Documents or to subordinate its interest in such item, or to release such Loan
Party from its obligations under the Guaranty.

Section 10.22 Spin Off Transactions. Notwithstanding anything to the contrary
contained in this Agreement or the other Loan Documents, the Lenders hereby
consent to the Spin Off Transactions.

[Remainder of Page Intentionally Left Blank]

 

128



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CHESAPEAKE OILFIELD OPERATING, L.L.C.

(to be known as SEVENTY SEVEN ENERGY INC.),

as Parent

By:   /s/ Cary D. Baetz Name:   Cary D. Baetz Title:   Chief Financial Officer
SEVENTY SEVEN OPERATING LLC, as Borrower By:   /s/ Cary D. Baetz Name:   Cary D.
Baetz Title:   Chief Financial Officer

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Erik Truette

Name:   Erik Truette Title:   Assistant Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender By:  

/s/ Ronald E. McKaig

Name:   Ronald E. McKaig Title:   Managing Director

Signature Page to Credit Agreement